Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 1 of 108 PageID: 758



 BARRACK, RODOS & BACINE
 Robert A. Hoffman, Esquire
 Jeffrey B. Gittleman, Esquire
 Chad A. Carder, Esquire
 One Gateway Center, Suite 2600
 Newark, NJ 07102
 Telephone: (973) 297-1484

 BARRACK, RODOS & BACINE
 Jeffrey W. Golan, Esquire
 3300 Two Commerce Square
 2001 Market Street
 Philadelphia, PA 19103
 Telephone: (215) 963-0600

 Lead Counsel and Attorneys for Lead Plaintiff

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 IN RE NEWELL BRANDS, INC.                 :
 SECURITIES LITIGATION                     :
                                           :
                                           :     Civil Action No. 18-cv-10878 (JMV) (JBC)
                                           :
                                           :


                       CONSOLIDATED COMPLAINT FOR
                 VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 2 of 108 PageID: 759



                                                  TABLE OF CONTENTS

                                                                                                                                        Page

 I.      NATURE OF THE ACTION ............................................................................................. 1

 II.     JURISDICTION AND VENUE ....................................................................................... 12

 III.    PARTIES .......................................................................................................................... 12

         A.         Lead Plaintiff ........................................................................................................ 12

         B.         Newell Defendants ................................................................................................ 13

 IV.     CLASS ACTION ALLEGATIONS ................................................................................. 15

 V.      BACKGROUND FACTS AND NATURE OF THE FRAUD AT NEWELL ................. 17

         A.         Background and Pre-Class Period Events............................................................. 17

                    1.         The Jarden Acquisition and a Renewed “Transformation” of
                               Newell ....................................................................................................... 18

                    2.         Newell Reports Strong Momentum with Significant Progress
                               Integrating Jarden Heading into the Class Period ..................................... 23

         B.         Defendants’ Fraudulent Conduct During the Class Period ................................... 29

                    1.         Newell’s Excess Inventory Problem ......................................................... 29

                    2.         Pricing Conflicts Arise with Growth of Newell’s Global E-commerce
                               Division, Straining Customer Relationships ............................................. 35

                    3.         Significant Operational Issues as a Result of the Jarden Acquisition
                               Hamper Newell’s Ability to Recognize Its Potential Benefits ................. 41

                    4.         Defendants Issue False and Misleading Guidance to Investors ................ 55

 VI.     DEFENDANTS’ VIOLATIONS OF SEC RULES .......................................................... 63

 VII.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
         AND OMISSIONS DURING THE CLASS PERIOD ..................................................... 65

 VIII.   THE TRUTH ABOUT NEWELL EMERGES................................................................. 82

 IX.     ADDITIONAL FACTS RELEVANT TO SCIENTER .................................................... 85

                                                                      i
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 3 of 108 PageID: 760



 X.      LOSS CAUSATION ......................................................................................................... 89

 XI.     APPLICATION OF PRESUMPTION OF RELIANCE: FRAUD ON
         THE MARKET AND MATERIAL OMISSIONS ........................................................... 95

 XII.    NO SAFE HARBOR; INAPPLICABILITY OF BESPEAKS CAUTION
         DOCTRINE ...................................................................................................................... 97

 XIII.   CAUSES OF ACTION ..................................................................................................... 98

         FIRST CLAIM FOR RELIEF .......................................................................................... 98

         SECOND CLAIM FOR RELIEF ................................................................................... 103

         PRAYER FOR RELIEF ................................................................................................. 104

         JURY DEMAND ............................................................................................................ 105




                                                                   ii
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 4 of 108 PageID: 761



        Lead Plaintiff Hampshire County Council as Administering Authority of the Hampshire

 County Council Pension Fund (“Lead Plaintiff” or “Hampshire”) alleges the following upon

 information and belief, except as to those allegations concerning Lead Plaintiff, which are alleged

 upon personal knowledge. Lead Plaintiff’s information and belief is based upon, inter alia,

 counsel’s investigation, which includes but is not limited to review and analysis of: (a) regulatory

 filings made by Newell Brands Inc. (“Newell” or the “Company”) with the United States Securities

 and Exchange Commission (“SEC”); (b) press releases issued and disseminated by the Company;

 (c) analyst and media reports concerning Newell; (d) analysis of securities movements and pricing

 data; (e) other public information regarding the Company, including but not limited to a 172-page

 Presentation entitled “Transforming Newell Brands,” that was issued in May 2018 by Starboard

 Value LP; and (f) pertinent provisions within certain federal and state laws, pronouncements and

 regulations.

 I.     NATURE OF THE ACTION

        1.      This is a federal securities class action pursuant to Sections 10(b) and 20(a) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder

 on behalf of all investors, other than certain excluded persons per paragraph 41 below, who

 purchased Newell’s publicly traded common stock between February 6, 2017 and January 24,

 2018, inclusive (the “Class Period”).

        2.      Newell is a global manufacturer and marketer of name brand consumer and

 commercial products that are sold in nearly 200 countries around the globe. Its portfolio of name

 brands includes Paper Mate®, Sharpie®, Dymo®, EXPO®, Parker®, Elmer’s®, Coleman®, Jostens®,

 Marmot®, Oster®, Sunbeam®, FoodSaver®, Mr. Coffee®, Rubbermaid® and Rubbermaid
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 5 of 108 PageID: 762



 Commercial Products®, Graco®, Baby Jogger®, NUK®, Calphalon®, Contigo®, First Alert®, and

 Yankee Candle®.

        3.      In April 2016, Newell acquired Jarden Corporation (“Jarden”), itself a consumer

 products company that owned a vast portfolio of brand names, for approximately $15.3 billion,

 including $5.4 billion of cash and $9.9 billion of stock. The Jarden acquisition more than doubled

 the size of the Company, and Defendant Michael B. Polk (“Polk”) was tapped to serve as chief

 executive officer of the combined entity.

        4.      Defendant Polk had built his professional reputation on his ability to transform

 companies while at the same time reporting strong growth, which he referred to as “performing

 while transforming.” Defendants told investors that the acquisition of Jarden was yet another

 chance to transform Newell using management’s “proven” track record. Heightening the market’s

 already lofty expectations for success of the combined entity, Defendant Polk spoke glowingly of

 the potential growth of the combined entity, stating that “[t]he combination of these two great

 companies creates a $16 billion consumer goods company with incredible potential to grow and

 create value.” And throughout Newell’s communications touting the deal, Defendant Polk

 repeatedly downplayed any execution risk that came with the massive increase in Newell’s size,

 instead painting the Company’s increased size and scale as a positive that would generate new

 sales growth while at the same time unlocking significant cost efficiencies.

        5.      After the acquisition of Jarden and throughout the remainder of 2016, Newell was

 in the process of consolidating its 32 business units so that it could “transform” from a holding

 company to an operating company. As such, by January 1, 2017, just prior to the Class Period,

 Newell stated that it had created 16 global divisions that generally aligned to five segments, which

 Newell calls “Live,” “Learn,” “Work,” “Play,” and “Other.”


                                                  2
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 6 of 108 PageID: 763



        6.      During this time, Newell also created a new Global E-commerce division, which

 was responsible for all e-commerce activity across the enterprise. According to Defendants, this

 division was created because, prior to and during the Class Period, the United States retail

 environment had been experiencing an ongoing shift from traditional “brick-and-mortar” store

 fronts to an e-commerce business model. Defendants touted Newell’s new Global E-commerce

 division as a way to combat what they referred to as a migration from “bricks to clicks,” and stated

 that the Company’s intention was for its new E-commerce division to grow rapidly.

        7.      Newell markets the name brands in its segments to large mass merchandisers that

 serve as the Company’s principal customers. These merchandisers include discount stores, home

 centers, warehouse clubs, office superstores, craft stores, direct-to-consumer channels, specialty

 retailers and wholesalers, commercial distributors, and e-commerce companies. During 2016,

 approximately 72% of the Company revenues came from sales to customers in the United States.

        8.      In reporting Newell’s financial results throughout the Class Period, Defendants

 used the term “core sales,” a non-GAAP financial measure, to explain the Company’s financial

 results to stockholders and the investment community. In fact, Newell prominently featured the

 Company’s core sales growth figure in the Company’s earnings press releases and in investor

 conferences. In Newell’s Class Period filings with the SEC, Defendants stated their belief that this

 metric provided investors with a more complete understanding of the Company’s sales trends

 because it provided sales on a consistent basis by excluding the impact of acquisitions (other than

 the Jarden acquisition), planned or completed divestitures, the deconsolidation of the company’s

 Venezuelan operations, retail store openings and closings, and changes in foreign currency from

 year-over-year comparisons.




                                                  3
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 7 of 108 PageID: 764



        9.      Additionally, Defendants represented in Newell’s Class Period filings with the SEC

 that the Company generally recognizes a sale upon shipment or delivery of merchandise based

 upon contractual terms, at which time Defendants consider the merchandise to be “channel

 inventory” because, while the merchandise has been purchased from Newell by a retailer or

 distributor, it has not yet been purchased by a consumer. Accordingly, during the Class Period,

 Defendants used the term “sell-in” to describe a sale by Newell to a distributor or retailer and “sell-

 through” or “sell-out” to describe a sale by a distributor or retailer of the merchandise to the

 ultimate consumer. Thus, when sell-in is higher than sell-through or sell-out, channel inventory

 levels generally increase.

        10.     Given the nature of the Company’s business as a global retailer of consumer

 products and the importance and magnitude of the Jarden acquisition, throughout the Class Period

 analysts and investors were especially attuned to the Company’s reported sales growth and

 Newell’s ability to effectively integrate and unlock what Defendants said were the significant

 benefits of the Jarden acquisition. Analysts and investors were also focused on the success of

 Newell’s new Global E-commerce division, and whether it would be effective in allowing Newell

 to defend against, and capitalize on, the bricks-to-clicks migration that was occurring in the retail

 industry.

        11.     This case has been brought because during the Class Period, Defendants deceived

 investors by, among other things, misrepresenting or failing to disclose that (1) Newell’s retail

 channel was loaded with extremely high levels of Newell product, and increasing inventory

 “destocking,” or reductions, by the Company’s retailer customers was having, and increasingly

 would continue to have, a material adverse effect on Newell’s sales growth and margins; (2)

 undisclosed pricing conflicts between Newell’s new Global E-commerce division and its brick-


                                                   4
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 8 of 108 PageID: 765



 and-mortar sales teams were straining the Company’s relationships with its retailer customers and

 were also having a material adverse effect on the Company’s sales growth and margins; and (3)

 undisclosed operational missteps and differences in managerial style and culture between the

 legacy Newell and Jarden businesses were causing significant problems within the Company,

 resulting in the Company’s inability to capture the benefits that Defendants had promised to

 Newell investors as a result of the Jarden acquisition. Defendants’ representations in Newell’s

 SEC filings about its MD&A, risk factors and disclosure controls, as well as Defendants’

 certifications thereon, were also materially false and misleading. As a result of the foregoing,

 Defendants lacked a reasonable basis for their positive statements about Newell’s then-current

 business and future financial prospects, and Defendants’ deceptive conduct had the cumulative

 effect of making Newell’s business appear more appealing and less risky than it actually was.

        12.     Early in the Class Period and in the face of what Defendants asserted was a

 challenging retail environment experiencing a shift from bricks to clicks and numerous other

 challenges, Defendants falsely and misleadingly reassured Newell investors that the Company’s

 positive financial results provided the market with strong evidence of Newell’s ability to “perform

 while it transformed.” Not only did Defendants conceal from investors the effect that inventory

 destocking by the Company’s retailer customers was having on the Company’s bloated retail

 channel inventory, and the increasing material adverse effect this inventory destocking would have

 on Newell’s sales growth and margins in future periods, Defendants continually misled investors

 by asserting the opposite: that Newell would report accelerating growth and stronger financial

 results in the second half of 2017.

        13.     Indeed, during the first half of the Class Period, Defendant Polk was happy to

 trumpet Newell’s ability to generate strong financial results in the face of what Defendants asserted


                                                  5
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 9 of 108 PageID: 766



 were macroeconomic headwinds while downplaying any effect these headwinds would have on

 Newell’s business moving forward. For example, while announcing Newell’s financial results for

 the fourth quarter and full-year ended December 31, 2016 in February 2017, Defendant Polk stated

 that the Company’s strong “fourth quarter results reflect[ed] continued strong progress in the

 company’s transformation” and that these results were delivered “in the context of challenging

 mall-based retail conditions driven by accelerating bricks-to-clicks shopper migration during the

 holidays.” In what would be a recurring theme in Defendants’ representations to investors

 throughout most of 2017, Defendant Polk also emphasized that Newell’s core sales growth would

 accelerate in the second half of 2017, enabling Newell to meet its 2017 core sales growth guidance

 of 2.5% to 4.0%.

          14.     Similarly, in reporting Newell’s financial results for the first quarter of 2017 in May

 2017 and reaffirming the Company’s previously-issued core sales growth guidance for 2017,

 Defendant Polk stated that Newell’s “first quarter results provide strong evidence of our team’s

 capacity to perform while we transform.”1 Strikingly, not only did Defendant Polk dismiss the

 effect that inventory destocking by United States retailers and supposed macroeconomic

 headwinds were having on the Company’s business, Defendant Polk unequivocally asserted that

 the effects of this inventory destocking, a particular area of focus for both the Company and the

 investment community, were “now behind us.”

          15.     And while reaffirming Newell’s 2017 core sales growth guidance in announcing

 Newell’s results for the second quarter of 2017 in August 2017, Defendant Polk touted the

 Company’s “solid set of results in the second quarter delivering competitive growth” and stated

 that “[w]e expect core sales growth to strengthen in the second half of the year as we benefit



 1
     Unless otherwise noted, all emphasis herein is added.
                                                    6
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 10 of 108 PageID: 767



 from new distribution gains, a stronger back half pipeline of innovations and sustained double digit

 growth in e-commerce.” Defendant Polk stated that “fundamentals are good across the business

 and are improving as we head into the second half of the year.”

        16.     Even in September 2017, just a few weeks from the close of Newell’s fiscal third

 quarter, Defendants were reaffirming the Company’s previously-issued core sales growth

 guidance and downplaying any effect that external factors would have on the Company’s

 performance. Specifically, in a September 6, 2017 press release discussing disruptions associated

 with Hurricane Harvey on Newell’s United States manufactured resin businesses, the Company

 reiterated its expected 2017 core sales growth rate of 2.5%-4.0%. And the next day, while speaking

 at the Barclays Global Consumer Staples Conference, Defendant Polk touted Newell’s growth and

 the integration of Jarden while once again reaffirming the Company’s 2017 core sales growth

 guidance.

        17.     However, less than two months later, while discussing the Company’s results for

 the quarter ended September 30, 2017, Newell investors would begin to find out that these prior

 Company statements and representations were untrue. On November 2, 2017, Newell issued a

 press release announcing incredibly disappointing financial results for the third quarter of 2017,

 with net sales declining 7% compared to the prior year period and core sales growth measuring a

 paltry 0.4%. Moreover, less than two months after Defendants had reaffirmed Newell’s 2017

 core sales growth guidance of 2.5%-4.0%, they essentially slashed it in half in setting a new

 range of 1.5%-2.0%.

        18.     Rather than come clean and admit that bloated inventory levels in its retail channel

 had caused Newell’s retailer customers to cut back on purchasing and/or forced Newell to offer

 promotional discounts to these retailer customers, thus causing Newell to experience slower sales


                                                  7
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 11 of 108 PageID: 768



 growth and decreased margins, Defendants blamed the Company’s poor third quarter financial

 results on “weak late-quarter sales” due to vague macroeconomic factors that were supposedly

 causing retailer inventory rebalancing. Specifically, Defendant Polk represented that this retailer

 inventory rebalancing occurred “primarily in response to decelerating U.S. market growth through

 the Back-to-School period.”

        19.     As for the supposed macroeconomic factors that Defendants cited in their

 statements and in public filings throughout the Class Period, the truth was that it was actually

 undisclosed internal operational issues at Newell that were causing a drag on the Company’s

 financial results, sales growth and margins. Specifically, undisclosed problems within Newell’s

 new Global E-commerce division were straining the Company’s relationships with its retailer

 customers, further eroding the Company’s sales growth and margins. Whereas Defendants had

 promised to keep close tabs on the E-commerce division because of the potential for conflicts in

 pricing to arise between its E-commerce and brick-and-mortar sales teams, Defendants were aware

 of yet failed to disclose that poor communication between the E-commerce and brick-and-mortar

 teams allowed conflicts in pricing strategy to develop during the Class Period and these pricing

 conflicts significantly impaired Newell’s relationships with its retailer customers.

        20.     Undisclosed differences in managerial style and culture between the legacy Newell

 and Jarden businesses were also causing significant internal problems within Newell, resulting in

 the Company’s inability to capture the benefits that Defendants had promised to Newell investors

 as a result of the Jarden acquisition. With Newell unable to unlock the full benefits of the

 acquisition, the truth about Newell’s deteriorating business fundamentals was exposed.




                                                  8
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 12 of 108 PageID: 769



        21.     The market was stunned by Defendants’ belated disclosures. On November 2,

 2017, in response to the Company’s disclosures, Newell stock fell by $10.99 per share,

 approximately 27%, on heavy trading volume to close at $30.01 per share.

        22.     It was not until January 25, 2018, however, when Newell issued a press release pre-

 announcing the Company’s full-year 2017 financial results, that investors became aware of the

 internal operational problems at Newell and the significant impacts those problems were having

 on Newell’s sales growth, margins, and ability to effectively integrate the Jarden acquisition.

 Rather than the revised 1.5%-2.0% 2017 core sales growth guidance Defendants had issued only

 two months earlier, Newell stated that it now anticipated 2017 core sales growth of only

 approximately 0.8%.

        23.     Further, far from touting the positive impact of its integration of Jarden, Newell

 announced that the Company was exploring “strategic options” to divest industrial and commercial

 assets and smaller consumer businesses with such divestitures resulting in a staggering 50%

 reduction in both Newell’s customer base and its global factory and warehouse footprint. Newell

 also announced that three members of its Board had resigned, including Ian G.H. Ashken, the

 former president of Jarden, and Martin E. Franklin, the former chairman of Jarden.

        24.     Once again, the market reacted sharply to Newell’s disclosure. Newell stock fell

 $6.42 per share, or approximately 21%, on heavy trading volume to close at $24.81 per share on

 January 25, 2018.

        25.     During the Class Period, Defendants knew, or were reckless in not knowing, that

 the statements they were making concerning Newell’s business were materially false and

 misleading. For example, with respect to inventory destocking and Newell’s inventory in its retail

 channel, Defendant Polk has admitted that Defendants had “perfect visibility” into Newell


                                                 9
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 13 of 108 PageID: 770



 inventory in the retail channel during the Class Period, stating that “[w]e have perfect visibility

 into our largest retailers’ inventory position” and that Defendants could “see exactly how many

 weeks on hand you’ve got at retail and how many weeks on hand you have in the warehouse.”

 This “perfect visibility” was granular in nature and ongoing in real-time, as Defendant Polk further

 explained that Defendants could “see [inventory] by SKU quite frankly, every day.”

 Complimenting this granular view of inventory in the retail channel, Defendants also admitted that

 they also had a detailed view of sell-through or sell-out on a real-time basis.

        26.     Further, with respect to the pricing conflicts that arose during the Class Period

 between Newell’s Global E-commerce division and its brick-and-mortar retail sales teams,

 Defendants reassured investors before the Class Period that Newell management would keep close

 tabs on this precise issue, going so far as to place the new E-commerce division on the floor below

 Company executives in Newell’s corporate offices in Hoboken given the importance of this issue

 to Newell’s operating results and growth.

        27.     And given that Newell management consistently reassured investors that their past

 track record of generating strong financial results while transforming companies was a “proven”

 model for once again transforming Newell after the Jarden acquisition, their Class Period

 representations as to the seamless nature of the integration flies in the face of what they knew were

 a plethora of operational problems that plagued the integration of Jarden during the Class Period.

        28.     Events since the end of the Class Period have only served to confirm the false and

 misleading nature of Defendants’ prior representations. On February 9, 2018, The Wall Street

 Journal reported that investor activist Starboard Value LP (“Starboard”) had teamed up with three

 former Jarden executives, including Franklin and Ashken, to oust existing Newell management in

 a proxy battle. Franklin, a member of the Newell Board for the entirety of the Class Period,


                                                  10
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 14 of 108 PageID: 771



 publicly stated that Newell’s poor financial performance was in fact not due to any

 macroeconomic headwinds, as had been repeatedly asserted by Defendants, but instead was the

 result of “failed” execution on their part. On April 23, 2018, Newell issued a press release

 announcing that it had entered into an agreement to end the proxy contest, agreeing to a

 reconstituted Board that it said would bring a “refreshed sense of urgency, oversight, and

 accountability to Newell.”

        29.    Thereafter, in May 2018, Starboard issued a detailed 172-page presentation based,

 in part, on dozens of interviews it had conducted with former Newell employees, customers, and

 suppliers (the “Starboard Presentation”). Not only did the presentation find that Defendants had

 falsely blamed external factors for Newell’s poor performance, it also noted the substantial harm

 Newell shareholders had suffered as the direct result of Defendants’ deception. Specifically, the

 Starboard Presentation demonstrated, among other things, that:

              “While Newell Has Blamed Poor Performance on the Macro Environment,
               We Believe it Is Self-Inflicted…”;

              “While Newell’s Revenue Is Declining, Its Peers Are Growing
               Consistently”;

              “While Newell’s Gross Margins Are Deteriorating, Its Peers’ Are
               Continuing to Expand”;

              “Many of Newell’s issues are self-inflicted due to communication problems
               within the Company”;

              “The Structure of the Organization Has Resulted in High Costs, Massive
               Inefficiencies, and Declining Revenue”;

              “These issues frustrate customers and lead to Newell giving large
               promotional concessions, which drastically lowers margins”; and

              “Newell Has Consistently Overpromised and Under-delivered…And
               Shareholders Have Suffered…As Significant Shareholder Value Has Been
               Destroyed.”


                                                11
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 15 of 108 PageID: 772



        30.     As a consequence of Defendants’ materially false and misleading statements and

 omissions that deceived the market, Lead Plaintiff and the other members of the Class suffered

 massive damages, having purchased Newell stock at artificially inflated prices that were tainted

 and distorted by Defendants’ fraudulent scheme.

 II.    JURISDICTION AND VENUE

        31.     The claims asserted herein on behalf of Lead Plaintiff and the Class (defined in ¶

 41 below) arise under Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a)),

 and Rule 10b-5 (17 C.F.R. § 240.10b-5), promulgated by the SEC.

        32.     This Court has jurisdiction pursuant to Section 27 of the Exchange Act (15 U.S.C.

 § 78aa); and 28 U.S.C. § 1331.

        33.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, and 28

 U.S.C. § 1391(b). Newell maintains its principal executive offices in this District and many of the

 acts and transactions giving rise to the violations of law complained of herein, including

 dissemination to the public of materially false and misleading information, occurred in and/or were

 issued from this District.

        34.     In connection with the acts, conduct and other wrongs complained of herein,

 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 including, but not limited to, the United States mails, and the facilities of a national securities

 market.

 III.   PARTIES

        A.      Lead Plaintiff

        35.     Lead Plaintiff Hampshire is a pension fund based in the United Kingdom that has

 over 167,000 total members and approximately £6.6 billion under management. As set forth more


                                                 12
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 16 of 108 PageID: 773



 fully in its motion to be appointed lead plaintiff and the exhibits thereto (ECF No. 5), Hampshire

 purchased or acquired 545,275 shares of Newell common stock during the Class Period, paying

 over $27 million for those shares, and suffered millions of dollars in damages as the result of the

 violations of the federal securities laws alleged herein.

        B.      Newell Defendants

        36.     At all times relevant hereto, Newell was a Delaware corporation with its principal

 executive offices located in Hoboken, New Jersey, that operated as a global manufacturer and

 marketer of name brand consumer products. Shares of Newell trade on the New York Stock

 Exchange (“NYSE”) under the ticker symbol “NWL.” As of January 31, 2018, Newell had 485.2

 million shares of common stock outstanding (net of treasury shares).

        37.     Defendant Polk served as President and Chief Executive Officer of Newell at all

 times relevant hereto, and has held those positions with the Company since joining Newell

 Rubbermaid in July 2011. During the Class Period, Defendant Polk was in large measure the

 public face for Newell, appearing not only in the Company’s press releases and taking the lead

 role in speaking with analysts on the Company’s conference calls, but also appearing at various

 industry and analyst conferences to discuss Newell’s business and prospects. Defendant Polk

 signed and attested to the accuracy of the Company’s annual report on Form 10-K for 2016, and

 attested to the accuracy of the Company’s quarterly reports on Forms 10-Q for all of 2017.

        38.     Defendant Ralph J. Nicoletti (“Nicoletti”) was appointed as Executive Vice

 President and Chief Financial Officer of Newell on June 8, 2016, and has served in those positions

 at all times relevant hereto. In the Newell press release announcing the hiring of Defendant

 Nicoletti, Newell touted the fact that he had served as the Chief Financial Officer of global,

 publicly-traded corporations for almost ten years prior to joining Newell, and Defendant Polk


                                                  13
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 17 of 108 PageID: 774



 noted that Nicoletti would serve as a “key partner to me in helping Newell Brands scale our

 operating model, deliver our growth and financial objectives, and tell the Newell Brands story to

 our investors.” As a key partner for Defendant Polk, one of Defendant Nicoletti’s initial tasks after

 being hired at Newell was to lead “the development of a high-performing finance function to fully

 capture the value creation associated with the company’s recent combination with Jarden.”

 Defendant Nicoletti signed and attested to the accuracy of the Company’s annual report on Form

 10-K for 2016 and the Company’s quarterly reports on Forms 10-Q for all of 2017. On June 1,

 2018, less than two years after Nicoletti’s hiring, Newell issued a press release announcing his

 retirement effective December 31, 2018.

        39.     Defendant James L. Cunningham, III (“Cunningham”) was appointed Senior Vice

 President and Chief Accounting Officer of Newell on May 11, 2016, and has served in those

 positions at all times relevant hereto. Prior to his appointment at Newell, Defendant Cunningham

 had served as the Senior Vice President and Chief Accounting Officer of Jarden since May 2012.

 Defendant Cunningham signed the Company’s annual report on Form 10-K for 2016 and its

 quarterly reports on Forms 10-Q for all of 2017. On October 4, 2018, Newell filed a Form 8-K

 with the SEC announcing Defendant Cunningham’s intention to leave the Company in 2019.

        40.     Defendants Polk, Nicoletti and Cunningham are collectively referred to herein as

 the “Executive Defendants.” The Executive Defendants, because of their positions with the

 Company, possessed the power and authority to control the contents of Newell’s reports to the

 SEC, the Company’s press releases, and presentations to securities analysts, institutional investors

 and other members of the market. Each Executive Defendant was provided with copies of the

 Company’s reports and press releases alleged herein to be misleading prior to, or shortly after,

 their issuance and had the ability and opportunity to prevent their issuance or cause them to be


                                                  14
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 18 of 108 PageID: 775



 corrected. Because of their positions and access to material non-public information, each of the

 Executive Defendants knew or recklessly disregarded that the adverse facts specified herein had

 not been disclosed to, and were being concealed from, the public, and that the positive

 representations which were being made were then materially false and/or misleading.

 IV.    CLASS ACTION ALLEGATIONS

        41.     Lead Plaintiff brings this action as a class action pursuant to Rule 23(a) and (b)(3)

 of the Federal Rules of Civil Procedure on behalf of all persons or entities who purchased or

 otherwise acquired the common stock of Newell during the period from February 6, 2017 through

 January 24, 2018 (as noted above, the “Class Period”), and who were damaged thereby (the

 “Class”). Excluded from the Class are Defendants, their officers, directors and partners, members

 of their immediate families, and their legal representatives, heirs, successors or assigns and any

 entity in which Defendants have a controlling interest.

        42.     The members of the Class are so numerous that joinder of all members is

 impracticable. The disposition of their claims in a class action will provide substantial benefits to

 the parties and the Court. Throughout the Class Period, Newell’s common stock was actively

 traded on the NYSE, an efficient market, and responded promptly to the disclosure of new, material

 information as it was made known to the market. As of January 31, 2018, Newell had 485.2

 million shares of common stock outstanding (net of treasury shares). While the exact number of

 Class members is unknown to Lead Plaintiff at this time, and can only be ascertained through

 appropriate discovery, Lead Plaintiff believes that Class members number in the thousands.

        43.     There is a well-defined community of interest in the questions of law and fact

 involved in the case. Questions of law and fact common to the members of the Class predominate

 over questions that may affect individual Class members, including:


                                                  15
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 19 of 108 PageID: 776



                (a)     whether Defendants violated the federal securities laws;

                (b)     whether Defendants misrepresented material facts concerning Newell;

                (c)     whether Defendants’ statements omitted material facts necessary to make

                        the statements made, in light of the circumstances under which they were

                        made, not misleading;

                (d)     whether Defendants knew or recklessly disregarded that their statements

                        were false and misleading;

                (e)     whether Defendants engaged in perpetuating a manipulative and deceptive

                        device and/or scheme and/or otherwise engaged in a fraudulent course of

                        conduct;

                (f)     whether Newell’s SEC filings issued during the Class Period that contained

                        financial information (i.e., its Forms 10-K, 10-Q, 8-K) contained untrue or

                        materially misleading statements;

                (g)     whether the price of Newell’s common stock was artificially inflated; and

                (h)     the extent of damages sustained by Class members and the appropriate

                        measure of damages.

        44.     The claims of Lead Plaintiff are typical of the Class and Lead Plaintiff and all

 members of the Class sustained damages as a result of the conduct complained of herein.

        45.     Lead Plaintiff will fairly and adequately protect the interests of the members of the

 Class and has retained counsel competent and experienced in class and securities litigation. Lead

 Plaintiff has no interests that are contrary to or in conflict with those of the members of the Class

 that Lead Plaintiff seeks to represent.




                                                  16
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 20 of 108 PageID: 777



        46.     A class action is superior to other available methods for the fair and efficient

 adjudication of this controversy. Because the damages suffered by individual Class members may

 be relatively small, the expense and burden of individual litigation make it virtually impossible for

 the Class members individually to seek redress for the wrongful conduct alleged herein.

        47.     Lead Plaintiff knows of no difficulty that will be encountered in the management

 of this litigation that would preclude its maintenance as a class action.

 V.     BACKGROUND FACTS AND NATURE OF THE FRAUD AT NEWELL

        48.     As more fully described below, during the Class Period, Defendants knowingly

 misrepresented and/or failed to disclose, among other things, that (1) Newell’s retail channel was

 loaded with extremely high levels of Newell product, and increasing inventory “destocking,” or

 reductions, by the Company’s retailer customers was having, and increasingly would continue to

 have, a material adverse effect on Newell’s sales growth and margins; (2) undisclosed pricing

 conflicts between Newell’s new Global E-commerce division and its brick-and-mortar sales teams

 were straining the Company’s relationships with its retailer customers and were also having a

 material adverse effect on the Company’s sales growth and margins; and (3) undisclosed

 operational missteps and differences in managerial style and culture between the legacy Newell

 and Jarden businesses were causing significant problems within the Company, resulting in the

 Company’s inability to capture the benefits that Defendants had promised to Newell investors as

 a result of the Jarden acquisition. All of this misconduct was orchestrated in an effort to make

 Newell’s business appear more appealing and less risky than it actually was.

        A.      Background and Pre-Class Period Events

        49.     Newell manufactures and markets name brand consumer and commercial products

 that are sold in nearly 200 countries around the globe. The history of the Company dates back


                                                  17
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 21 of 108 PageID: 778



 well over 100 years to 1903, when the Newell Manufacturing Company was founded by Edgar

 Newell in Ogdensburg, New York. The Company went public in 1972, and since that time has

 grown primarily by acquisition, seeking out and acquiring various consumer and commercial

 branded products.

                1.     The Jarden Acquisition and a Renewed “Transformation” of Newell

        50.     In 1999, Newell acquired the Rubbermaid and Graco brand names in a $5.8 billion

 megamerger deal, thereafter changing its name to Newell Rubbermaid. That name remained until

 2016, when the Company completed its acquisition of Jarden, itself a consumer products company

 that owned a vast portfolio of brand names and that throughout its history had also grown through

 acquisition. Newell acquired Jarden in April 2016 for approximately $15.3 billion, including $5.4

 billion of cash and $9.9 billion of stock, and changed its name to Newell Brands.

        51.     The Jarden acquisition more than doubled the size of the Company, creating a

 consumer goods company with over $14 billion in annual sales and a portfolio of over 80 product

 brands, including the following brands that had been within Newell Rubbermaid (Sharpie®, Paper

 Mate®, Elmer’s®, Irwin®, Lenox®, Rubbermaid Commercial Products®, Contigo®,

 Rubbermaid®, Calphalon®, Goody®, Graco®, Aprica®, Baby Jogger®, Dymo®, Parker® and

 Waterman®), and the following brands that had been within Jarden (Ball®, Bee®, Bernardin®,

 Bicycle®, Billy Boy®, Crawford®, Diamond®, Envirocooler®, Fiona®, First Alert®, First

 Essentials®, Hoyle®, Kerr®, Lehigh®, Lifoam®, Lillo®, Loew-Cornell®, Mapa®, Millefiori®,

 NUK®, Pine Mountain®, Quickie®, Spontex®, Tigex®, Waddington, Yankee Candle®, YOU®,

 Abu Garcia®, AeroBed®, Berkley®, Campingaz® and Coleman®, Dalbello®, ExOfficio®,

 Fenwick®, Greys®, Gulp!®, Hardy®, Invicta®, Jostens®, K2®, Marker®, Marmot®, Mitchell®,

 Neff®, PENN®, Rawlings®, Shakespeare®, Squadra®, Stearns®, Stren®, Trilene®, Volkl®,


                                                18
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 22 of 108 PageID: 779



 Zoot®, Bionaire®, Breville®, Cadence®, Crock-Pot®, FoodSaver®, Health o meter®, Holmes®,

 Mr. Coffee®, Oster®, Patton®, Rainbow®, Rival®, Seal-a-Meal®, Sunbeam®, VillaWare® and

 White Mountain®). In the year ended December 31, 2015, Newell Rubbermaid had reported net

 sales of over $5.9 billion and net income of $350 million, while Jarden had reported net sales of

 over $8.6 billion and net income of $146.5 million.

          52.     Defendant Polk, who was serving as chief executive officer of Newell Rubbermaid,

 was tapped to serve in the same role with the new combined company. Further, three Jarden

 directors joined the Newell board of directors, including Martin Franklin, founder and executive

 chairman of Jarden, and Ian G. H. Ashken, co-founder, vice-chairman and president of Jarden.

          53.     As CEO of the post-acquisition Newell, Defendant Polk felt immense pressure to

 ensure that the integration of Newell was a complete success, and not just because it would benefit

 Newell’s shareholders. Defendant Polk had a vested personal interest in making sure the Jarden

 acquisition was viewed as a complete success because, by that time, he had invested a great amount

 of effort in creating a reputation for himself as an executive who was successful at “transforming”

 companies.

          54.     Indeed, Defendant Polk’s biography on the Newell website boasts that “[d]uring

 eight years at Unilever, [Polk] is credited with transforming the company’s business in the

 Americas, sharpening Unilever’s global portfolio strategy, and creating a more competitive, faster-

 growing, innovation-driven organization.”2 And once hired as president and chief executive

 officer of Newell Rubbermaid in 2011, the biography praises Defendant Polk for “transform[ing]

 [Newell] into a bigger, faster growing, more global and more profitable enterprise.” The biography




 2
     https://www.newellbrands.com/michael-polk (last visited Nov. 27, 2018).

                                                 19
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 23 of 108 PageID: 780



 goes on to call Defendant Polk a “global marketer, innovator and leader with a proven record of

 growing brands, driving change and delivering superior financial performance….”

         55.    Leveraging Defendant Polk’s reputation as an executive who could successfully

 transform companies to both bolster support for the deal and to provide investors with assurance

 of the strong growth that Newell would experience in future periods, Defendants made

 “transformation” a central theme of the Jarden acquisition. In announcing the deal, Defendants

 repeatedly emphasized the theme that management was looking to once again “transform” Newell,

 this time from a holding company into an operating company, using the same “proven”

 transformation model implemented at Newell in 2011. Defendant Polk described that model on

 the December 14, 2015 analyst conference call announcing the deal as follows:

         By look[ing] back at what we’ve done at Newell over the last four years, I think
         we’ve got a proven track record as the management team as being able to unlock
         a tremendous amount of value by tackling what was arguably an even heavier cost
         structure at Newell than this combination provides, and releasing that money and
         putting it back into our brands and its capabilities, and having some of it flow
         through the margin for accelerated performance. That track record and that
         experience over the last four years positions us well for the type of work ahead in
         this combination.

 Other speakers on the call also repeatedly referred to the “transformative value creation” that

  would result from the combination of Newell and Jarden.

         56.    Similarly, on Newell’s January 29, 2016 analyst conference call discussing the

 Company’s financial results for the fourth quarter of 2015, Defendant Polk continued to reference

 the theme of transformation, stating:

         The strategic choice to reposition the company from a holding company to an
         operating company, releasing costs through Project Renewal such that we increase
         spending behind our brands and invest in an advanced set of capabilities, is clearly
         working. Our track record of delivery, and the value-creation story derived from
         our accelerating growth and margin development sets the stage for the next very
         exciting period of transformation, as we combine our company with Jarden to
         create Newell Brands.

                                                 20
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 24 of 108 PageID: 781




 Later in the same call, Defendant Polk explained that management was

            …on a path to completely transform Newell Rubbermaid, delivering highly
            competitive and differentiated results. Our operating model is extendible to more
            categories, more brands, and more geographies. This is the core logic that
            underpins the Jarden combination.

 By this time, Newell had also created the “Newell Transformation Office,” which was responsible

  for delivering synergies to the total enterprise and for integrating the businesses of Newell and

  Jarden.

            57.    Speaking at the UBS Global Consumer Conference on March 9, 2016, Defendant

 Polk stated that “…Newell has been on a journey since 2011. We’ve really … transformed the

 architecture of the company, the way we work, how we focus our human capital.” And in

 response to a question about the timing of making such a large deal, Defendant Polk stated that the

 Newell Board had agreed with Newell management’s assertion that it was time to “take a more

 transformative path on the company.”

            58.    Defendants kicked off their most recent transformation of Newell by touting the

 benefits and incredible growth potential of the combination with Jarden. In Newell’s December

 14, 2015 press release announcing the deal, Defendant Polk stated that “[t]he combination of

 [Newell and Jarden] creates a $16 billion consumer goods company with incredible potential to

 grow and create value.” And in the months leading up to the consummation of the deal in April

 2016, Defendant Polk repeatedly stressed that both Newell and Jarden “enter into this partnership

 from positions of strength, very strong performance…” and that “[b]oth companies have strong

 value creation track records.” In fact, appearing in a CNBC interview with David Faber on

 December 14, 2015, Defendant Polk flatly stated that “because the core businesses [of Newell and




                                                   21
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 25 of 108 PageID: 782



 Jarden] have momentum, you do not have to worry about any underlying issues in the business

 getting in the way of playing for the upside in those combinations.”

         59.    Defendants also repeatedly downplayed any execution risk that came with the

 massive increase in Newell’s size, instead painting the Company’s increased size and scale as a

 positive that would generate new sales growth while at the same time unlocking significant cost

 efficiencies. On Newell’s December 14, 2015 analyst conference call announcing the deal with

 Jarden, Defendant Polk stated:

         Beyond all the benefits of portfolio and scale to grow, we know there are also
         substantial cost synergies. We have a clear line of sight to $500 million in
         anticipated cost synergies from the combination within four years. With greater
         scale will come greater efficiency. Joining this one company will allow us to
         eliminate duplication in corporate costs, scale procurement benefits, capture
         substantial savings from consolidating shared services and given the nearly $10
         billion in revenue in the U.S. lower our cost to serve, with significant savings in
         distribution and transportation.

 On the same call, Defendant Polk reassured investors that management would work “across both

  [the Newell and Jarden] organizations to ensure a seamless integration of the new organization.”

  And speaking at the Consumer Analyst Group of New York Conference on February 19, 2016,

  Defendant Polk addressed the question of whether the combination of Newell and Jarden was too

  complex, a question Polk said he got “often,” by unequivocally declaring that “[i]t’s not too

  complex.”

         60.    On April 15, 2016, Defendants completed Newell’s acquisition of Jarden, issuing

 approximately 223.8 million shares of Newell common stock directly to former shareholders of

 Jarden, with each former Jarden share converted to 0.862 shares of Newell common stock. Former

 Jarden shareholders also received $21 per share for their former Jarden shares. Newell’s press

 release announcing completion of the deal once again referenced a “seamless transition” of the

 two organizations, and Defendant Polk stated, in part:

                                                 22
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 26 of 108 PageID: 783



        [t]he combination of our two great organizations creates a powerhouse consumer
        goods company and sets up a very exciting long-term growth and value creation
        story…. Our immediate focus will be to deliver our 2016 financial objectives, start
        the work of integrating the two companies and develop the long term corporate and
        portfolio strategy that will guide the choices we make and the realization of the
        company’s full potential.

                 2.     Newell Reports Strong Momentum with Significant Progress
                        Integrating Jarden Heading into the Class Period

        61.      In Newell’s first three quarters of 2016, Defendants reported increasingly “strong”

 and “solid” financial results, telling investors that Newell was gaining significant momentum

 throughout 2016. According to Defendants, the integration of Newell’s business was rapidly

 accelerating with no speed bumps in sight, thus proving that Newell could “perform while it

 transformed.”

        62.      As more time elapsed following the Jarden deal, Defendants increasingly ratcheted

 up their rhetoric about how seamless the integration of Jarden’s business had turned out to be.

 Defendants also made it a point to emphasize the benefits Newell would recognize from the new

 Global E-commerce division that it created in the wake of the Jarden deal. And, consistent with

 these representations, Defendants dismissed any notion that inventory destocking at the

 Company’s retailer customers would have any effect on Newell’s ability to unlock the full

 potential of the Jarden acquisition.

        63.      In reporting what he characterized as “a very strong set of first quarter results” for

 Newell on April 29, 2016, Defendant Polk stated that Newell had “an outstanding start to the year,”

 with core sales growing 5.6% with growth in all of Newell’s segments and regions. On Newell’s

 April 29, 2016 analyst conference call, Defendant Polk stated that “we have clear momentum in

 our business as we come together to create Newell Brands,” and emphasizing the theme of




                                                  23
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 27 of 108 PageID: 784



 performing while transforming Defendant Polk stated that “[w]e delivered these strong results,

 while simultaneously completing the most transformative transaction in our respective histories.”

        64.     On the same call, Defendant Polk sought to reassure investors that the integration

 of Jarden’s business was turning out to be truly seamless, in part because Jarden and Newell had

 turned out to be very similar. With respect to the integration of Jarden, Defendant Polk made the

 following statements on the April 29, 2016 analyst call:

               “Our two organizations are coming together quite well”;

               “So we feel terrific. We’re right where we expected to be in the
                combination. And we’re excited by the possibilities”;

               “I would say … that our cultures are more similar than you might think”;
                and

               “… based on what I’ve seen, I think that’s going to be a really easy thing
                for us to land as an integrated company. The values, the operational
                intensity that underpins things that we’ve done over the last few years are
                clearly in place on the Jarden businesses. So I’m quite optimistic about
                there not being any cultural or social issues with us getting aligned on how
                we intend to operate.”

        65.     Newell’s second quarter 2016 financial results, which it reported on July 29, 2016,

 were equally positive. For the second quarter, Newell reported core sales growth of 5.0%, and in

 Newell’s press release announcing its results Defendant Polk stated that Newell’s “very good”

 financial results “benefited from the combination with Jarden” as the Company was “making good

 progress on the integration of the legacy Newell Rubbermaid and Jarden businesses.”

        66.     Defendant Polk gave additional insights to investors on Newell’s July 29, 2016

 analyst conference call, saying he was “very pleased to report a strong set of second quarter results

 with positive momentum on a number of fronts.” Emphasizing Newell’s success in integrating

 the Jarden business, Defendant Polk declared:



                                                  24
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 28 of 108 PageID: 785



         We successfully completed the most transformative deal in the history of either
         Newell Rubbermaid or Jarden. Despite the potential for distraction that a
         transaction of this size could create, we grew core sales 5% and delivered
         normalized EPS growth of nearly 22% in the second quarter.

 And again, Defendant Polk emphasized the similarities between Jarden and Newell, remarking

  that “I’ve made this point before that the DNA of both organizations are really similar.”

         67.     Even though Newell had reported two strong quarters, including one in which

 Jarden’s results were consolidated with legacy Newell’s results for the combined Company,

 analysts began inquiring about retailer inventory tightening in the retail channels during the July

 29, 2016 conference call. The following exchange occurred, in which Defendant Polk summarily

 dismissed that any concerns about such inventory tightening would have any effect on the

 Company’s guidance, as retailers were constantly tightening inventories and “discrete windows

 where events happen” are “so few and far between”:

         Analyst:       Okay. Thanks. Thanks for squeezing me in and I guess kind of
                        dovetailing a little bit on Joe’s last question, if you think about the
                        benefits of scale at this point, we have been hearing just about some
                        retailer inventory tightening in some kind of specialty retail
                        channels. So I was just wondering if you could talk about having
                        that incremental scale, how that’s helped you in some key
                        categories? Or do you feel that maybe some of the areas you've been
                        a little bit susceptible to? So I was just wondering if you can put
                        some color around that?

         Polk:          You know I’m not a big fan of using retail inventory as a
                        conversation point. There's always pressure on retailer inventories.
                        If I were a retailer, I’d squeeze inventories as hard as I possibly can
                        because they’re rewarded on return on invested capital. So as a
                        manufacturer, as a supplier, you have to accept that as part of their
                        business model and you have to deliver your business plans in the
                        context of ever increasing pressure on inventory positions.

                        There always can be, sort of, discrete windows where events
                        happen. We saw one of those in Q1 of 1996, or 2006, with Walmart
                        and where they really created an event in a short period of time for
                        everybody. And — but they’re so few and far between. So there’s
                        always pressure on inventories. There’s always a dynamic that

                                                  25
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 29 of 108 PageID: 786



                       occurs when retailers consolidate or exit, but we ought to be able
                       to anticipate those things and work our way through them and not
                       have them really come up as guidance discussion points with you
                       guys.

        68.     Newell reported its third quarter 2016 financial results on October 28,

 2016, and by all accounts the momentum at the Company appeared to be strengthening as the

 transformation of Newell accelerated rapidly and was already driving tremendous growth. In the

 Company’s third quarter of 2016, Newell reported that core sales grew 3.0%, and Newell raised

 its outlook for both 2016 core sales growth and normalized earnings per share. Defendant Polk

 touted the key theme of Newell’s ability to perform while it transformed in the press release,

 stating that “[w]e delivered very good performance in the third quarter while simultaneously

 driving substantial organization and portfolio changes.” He further said that

        [o]ur strong savings and cost synergies programs are now in full flight, which
        when coupled with growth in the underlying business are driving exceptional
        normalized earnings per share and operating cash flow growth. With very strong
        year to date results, we have raised our 2016 guidance for both core sales growth
        and normalized earnings per share into the top half of our previous 2016 guidance
        ranges.

        69.     On Newell’s October 28, 2016 analyst conference call, Defendant Polk further

 stated that “[w]e’ve chosen to move decisively and with speed because we have the benefit of

 lessons learned from the Newell Rubbermaid transformation and confidence in our team’s ability

 to perform while we simultaneously transform.” Defendant Polk also reiterated that Newell’s

 “cost synergy teams are now in full flight….”

        70.     Defendant Polk also used Newell’s second and third quarter 2016 analyst

 conference calls to emphasize Newell’s dedication to building its e-commerce business, which was

 a strategic focus of the Jarden acquisition because Jarden had a more robust e-commerce business

 than Newell. Specifically, Defendant Polk, recognizing the need to ensure that brick-and-mortar


                                                 26
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 30 of 108 PageID: 787



 retailer relationships are not adversely impacted by Newell’s emphasis in growing its e-commerce

 business, stated on Newell’s July 29, 2016 analyst conference call that:

        …we’ve made the determination that we need to invest in specialized skills and
        we’ve built out a whole team of e-commerce resources from the outside that are
        really driving our activity plans in these areas. And so we intend to continue to step
        up investment in this area this year, next year, the year beyond.

                                      *       *        *

        That does not mean we’re taking resource away from our bricks and mortar
        partners. Walmart is our biggest partner. A big 95% of their business with us is
        brick and mortar still. So, obviously, for all of those folks that are in that phase of
        striking the right balance within their business model, we need to resource our
        relationship with that customer and our programming with that customer in a way
        that fits their strategic roadmap.

        71.     And on Newell’s October 28, 2016 analyst conference call Defendant Polk made it

 clear that, in implementing Newell’s E-commerce division, management was keenly aware of

 potential conflicts that could arise between Newell’s e-commerce operations and its brick-and-

 mortar operations, especially around pricing. In fact, given the importance of the E-commerce

 division to Newell’s growth agenda, Defendant Polk stated that its E-commerce division would

 operate on the floor below the executive team at the Company’s Hoboken headquarters.

 Specifically, Defendant Polk said:

        This is a group of people that will be focused, and it will be a sizable group of
        people that will be focused on taking the demand created by the brand teams and
        converting it to purchase in these channels. And their focus is going to be largely
        brick-and-mortar dotcom and pure-play dotcom.

                                          *       *        *

        It’s going to be really, really exciting. The billions of dollars of growth I think is
        conservative in terms of what’s possible by 2020, but we’re ramping that capability
        now. And the hub of that organization will be one floor below the executive team




                                                  27
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 31 of 108 PageID: 788



        in Hoboken, so we’re going to keep that team right next to us because of the
        importance of its delivery against our growth agenda.3

                                       *      *        *

        The point of connection to the operating divisions will come through pricing
        strategy and pricing execution. So obviously, you have channel conflict
        dynamics that can arise with this model. So that’s where the point of
        connectedness needs to happen, it’s in what we would call trade marketing or
        business development, where those conversations really need to be very, very
        clear such that we don’t get into pricing dislocating dynamics between the bricks-
        and-mortar dotcom and the bricks-and-mortar or the pure-play dotcom in the
        bricks-and-mortar.

        72.     Thus, by all accounts, the momentum behind Newell and its integration of Jarden

 was building entering the Class Period, with Defendants insisting that the Company could

 “perform while it transformed.” Defendants dismissed the notion that inventory destocking at the

 Company’s retailer customers would have any effect on Newell’s ability to unlock the full

 potential of the Jarden acquisition while simultaneously touting the significant progress Newell

 had made in integrating Jarden’s business. Defendants also emphasized the benefits Newell would

 recognize from its new Global E-commerce division, and reassured investors that they would keep

 close watch on any potential pricing conflicts that could arise between its e-commerce sales team

 and Newell’s brick-and-mortar sales teams through the continued growth of that division.




 3
  Speaking at the Morgan Stanley Global Consumer & Retail Conference on November 15, 2016,
 Defendant Polk similarly stated that Newell was “creating a global eCommerce division that cuts
 across the total enterprise” and that “[t]hose people will be housed in one location, be right across
 the river in Hoboken, right below our corporate headquarters where there’s a floor—a 40,000
 square foot area where all of our global eCommerce capabilities will be housed.” Defendant Polk
 continued, “[w]e’re keeping them close to senior executives because we expect to deliver $1
 billion of gross growth, not net of cannibalization, but of gross growth between now and 2020
 out of this team.”
                                                  28
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 32 of 108 PageID: 789



         B.      Defendants’ Fraudulent Conduct During the Class Period

         73.     Defendants continued touting the same positive themes about Newell’s business

 during the first two quarters of the Class Period. Unbeknownst to investors, however, Newell was

 increasingly besieged by internal operational problems on a number of fronts, including inventory

 pressures from its retailer customers and a plethora of operational issues relating to the growth of

 its Global E-commerce division and integration of Jarden, all of which Defendants knew were

 having, and would increasingly continue to have, a material adverse effect on the Company’s

 financial results.

         74.     Rather than disclosing the significant issues facing Newell and alerting investors to

 the real problems that the Company was facing, Defendants embarked on a scheme to conceal

 these issues from investors, and later chose to actively mislead investors about the true reasons

 behind the downturn in Newell’s business. Defendants orchestrated this scheme because they

 knew that any sign of weakness from the Company or indication that Newell was incapable of

 performing while transforming, which Defendants promised investors given management’s prior

 “proven” track record, would severely impact Newell’s stock price and would threaten to end their

 tenures at Newell. This was especially true for Defendant Polk, the face of Newell throughout the

 Class Period, who had staked his entire professional reputation on his ability to once again

 transform Newell by seamlessly integrating the Jarden business and unlocking the full growth

 potential of that acquisition.

                 1.      Newell’s Excess Inventory Problem

         75.     Throughout the Class Period, Newell was confronted with an excess inventory

 problem. Specifically, Newell’s retail channel was loaded with extremely high levels of Newell

 product. And because many of Newell’s retailer customers had begun a process of tightening their


                                                  29
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 33 of 108 PageID: 790



 inventories, or what is commonly referred to as “inventory destocking,” in late 2016, Newell was

 forced to maintain increasingly higher levels of inventory in-house that it had not yet sold to its

 retailer customers. In fact, in the Starboard Presentation issued shortly after the end of the Class

 Period, Starboard compared Newell’s inventory levels—expressed as a percentage of revenue—

 to six of its peers. It found that Newell’s inventory levels were around 42% higher than industry

 averages, and substantially higher than any of the inventory levels for the companies in Newell’s

 peer group, as shown on the following slide from the Presentation:




        76.     Newell’s own bloated inventory levels posed a significant problem for the

 Company during the Class Period, as this trend of inventory destocking by Newell’s customers

 during the Class Period was having and would increasingly have a significant negative impact on

 sales of Newell products as well as Newell’s margins moving forward. Specifically, because of

 the buildup of inventory in the Company’s retail channel, Newell’s retailer customers were

                                                 30
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 34 of 108 PageID: 791



 purchasing less of the Company’s products to reduce these bloated inventory levels, and even in

 the sales Newell could make, the Company was forced to make significant promotional

 concessions.

        77.     Throughout the Class Period, Defendants were well aware of the problems that

 Newell’s bloated inventory levels and continued retailer destocking were having on the

 Company’s sales growth and margins. Indeed, by Defendants’ own admission, during the Class

 Period they had “perfect visibility” into Newell’s inventory levels at a granular level on a real-time

 basis. Not only did Defendants monitor Newell inventory levels on a granular basis in real-time,

 they were also monitoring similarly granular point of sale data from their retailers. In other words,

 during the entirety of the Class Period, Defendants were able to, and did, monitor both “sell-in”

 and “sell-through” or “sell-out” on a real-time basis.        As Defendant Polk admitted on the

 Company’s November 2, 2017, analyst conference call:

        We have perfect visibility into our largest retailers’ inventory position. We know
        what our—through Retail Link, you have that visibility. You see exactly how many
        weeks on hand you’ve got at retail and how many weeks on hand you have in the
        warehouse. So we know exactly what has gone on there and we can see that by
        SKU,4 quite frankly, every day. So we have perfect visibility at that customers and
        they share that with us because it’s in their interest for us to know and to work with
        them to manage those inventories down.

                                           *       *       *




 4
    SKU stands for a stock keeping unit, which is a product and service identification code for a
 store or product, often displayed as a machine-readable bar code that helps track the item for
 inventory. According to tradegecko, a company that develops online inventory and order
 management software, managing inventory with SKUs allows a business to keep better track of
 its inventory levels, reorder when further inventory is needed, and cut down on inventory holding
 costs. “By tracking product variants with SKUs you can report not just on the main product line,
 but right down to the individual variation of the product, i.e. color, size, material. These reports
 can help determine which product variants are your best sellers and which are underperforming.
 Not only does this give you a clearer picture of your major profit streams, but also helps you make
 strategic product decisions to grow your business.”
                                                  31
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 35 of 108 PageID: 792



        …we get [Point of Sale] data weekly, which is transaction data from our retailers,
        including Amazon and we get the ability to split both [E-commerce] from bricks-
        and-mortar by product family. We could go lower, but we’ve got all that data that
        comes in and gets aggregated. So you’re not going to see the [Point of Sale] data
        that we see. We see that every week and it’s the equivalent of retail link from all
        of our retailers and then of course, we have our invoicing that we compare all that
        to. We look at it across 75 product families and we do this in the U.S. And so we
        have a very, very granular view of our business and it’s a unique combination of
        these different data sources that gives us the perspective and that’s the number we
        quote.

        78.     Despite this knowledge, Defendants not only omitted to tell investors of the

 problems facing the Company related to Newell’s bloated inventory levels and the effect retail

 inventory destocking would increasingly have on the Company’s growth and margins in future

 periods, but affirmatively misled the market about the effects of inventory destocking on Newell’s

 business throughout the Class Period.

        79.     Specifically, Defendants advanced a false narrative concerning the effect of

 Newell’s bloated inventory levels in the midst of retail customer destocking by initially reassuring

 analysts and investors that any inventory destocking would not have an effect on the Company’s

 core sales guidance for 2017 and would lessen as the year progressed, and thus that core sales

 growth would actually accelerate in the second half of 2017. This false narrative included a

 materially false and misleading declaration by Defendant Polk that pressures from inventory

 destocking were “behind us.”

        80.     For example, at the start of the Class Period on Newell’s February 6, 2017 analyst

 conference call discussing the Company’s fourth quarter 2016 financial results, Defendant Polk

 referred to “inventory rebalancing” by “some retailers,” but stated that

        [w]e expect this rebalancing to be more pronounced in the first half of 2017 and
        to lessen in the second half of 2017 as we lap this past year’s changes. In this
        context, we believe core sales growth will sequentially accelerate, with the core
        growth in the first half of the year in the lower half of the full-year guidance range.


                                                  32
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 36 of 108 PageID: 793



 Later in the call, Defendant Polk reiterated that on “… the inventory thing, we’ll continue to feel

  some of those dynamics through the first half of the year, but I think that once we get through

  that window, this reset of the inventory algorithms that retailers have will be behind us.”

         81.    Through the second quarter of 2017, Defendants continued to downplay the impact

 of any inventory destocking and called for significant sales growth acceleration in the second half

 of 2017. On Newell’s May 8, 2017 analyst conference call discussing the Company’s first quarter

 2017 financial results, while Defendant Polk characterized inventory pressures as a “meaningful

 headwind,” he stated that these pressures were already “built into our thinking” and that “[t]he

 good news is that [inventory reduction impacts] are now behind us and eventually we lap these

 scenarios as we come into 2018….”

         82.    And on Newell’s August 4, 2017 analyst conference call discussing the Company’s

 second quarter 2017 financial results, when it was apparent that inventory destocking had

 continued to pressure the Company, Defendant Polk said that Newell would lap the “vast majority”

 of the inventory destocking coming through the third quarter and that “…once we get…into the

 fourth quarter, I think the degree of impact lessens.” Recognizing that some amount of inventory

 destocking may continue, Defendant Polk further stated “I don’t think it has as profound an impact

 on the business as the last three quarters and a month or two through Q4 of the last year….”

         83.    As shown in the following chart, as Newell continued to report escalating amounts

 of inventory, Defendants’ statements were designed and timed to falsely reassure investors that

 any concerns about inventory were overblown and that Newell would still be able to report

 accelerating sales growth in the second half of 20175:



 5
   The fact that Newell had an excess inventory issue in 2017 that it did not have throughout 2016
 is further exhibited by the Company’s statement of cash flows. Specifically, throughout 2016,
 Newell’s cash flows related to inventory were increasingly positive, meaning Newell was selling
                                                 33
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 37 of 108 PageID: 794




 more products to its retailer customers than it was purchasing for inventory (thus resulting in the
 decreasing 2016 inventory levels shown in the chart below). In the first quarter of 2017, however,
 its cash flows related to inventory went sharply negative, meaning that Newell was purchasing
 more finished goods and/or incurring more costs of manufacturing finished products for inventory
 than what it was selling to its retailer customers. Its cash flows for inventory were increasingly
 negative for the first three quarters of 2017 (thus resulting in the increasing 2017 inventory levels
 shown in the chart below).

 Unbeknownst to investors, Newell was unable to correct this issue throughout 2017 due to a major
 risk to its global supply chain. Specifically, as set forth in more detail herein, in announcing the
 Company’s financial results for its third quarter of 2017 on November 2, 2017, Defendant Polk
 admitted that if Newell ordered too much inventory, it would be unable to adjust its inventory
 levels in a one or two-month window because Newell was only 50% self-manufactured. In such
 a scenario, which occurred in 2017, the Company would have “a long value chain of sourced
 finished goods” that it would be “hung out with.” As Newell built inventory in 2017, Defendants
 concealed from investors the material risk presented by Newell’s global supply chain and the
 Company’s inability to take timely measures to reduce that inventory.
                                                  34
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 38 of 108 PageID: 795




        84.    These materially false and misleading statements, when made, were directly

 contrary to non-public information Defendants later admitted that they possessed on a real-time

 basis concerning the Company’s inventory levels and sell-through rates at its retailer customers

 and what they knew, but did not disclose to investors, would be the inevitable result of Newell’s

 excess inventory on the Company’s sales growth and margins.

               2.      Pricing Conflicts Arise with Growth of Newell’s Global E-commerce
                       Division, Straining Customer Relationships

        85.    During the Class Period, Newell’s Global E-commerce division was determining

 online pricing for Newell’s products without consulting with Newell’s brick-and-mortar divisions,


                                                35
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 39 of 108 PageID: 796



 which resulted in inconsistent pricing, strained customer relationships, and ultimately a negative

 impact on the Company’s sales growth and margins.

        86.     As Newell stated during the Class Period, the Company’s divisions/brands were

 responsible for in-store pricing and Newell’s E-commerce division was responsible for online

 pricing, even when both groups were selling to the same customer. For example, while Newell’s

 divisions/brands were responsible for in-store pricing on its sales to Walmart brick-and-mortar

 stores, the Company’s E-commerce division set the price for Newell’s products sold on

 Walmart.com. The result was that, during the Class Period, Newell’s divisions/brands and its E-

 commerce division could go to the same customer with completely different plans and pricing for

 the same product.

        87.     However, because there was a lack of communication between Newell’s

 divisions/brands and its E-commerce division during the Class Period – in sharp contrast to

 Defendants’ statements to the market that everything would be coordinated and closely overseen

 by the Company’s senior management (see ¶¶ 70-71, above) – Newell was essentially competing

 with itself on the prices for its products, resulting in strained customer relationships and extensive

 promotional discounting that led to significantly impaired sales margins.              This lack of

 communication between Newell’s divisions/brands in brick-and-mortar and its E-commerce

 division led to Newell actually violating its own Minimum Advertised Price (“MAP”) policy for

 a number of products, triggering concessions to its retailer customers.

        88.     For example, during the Class Period Newell’s E-commerce division began to

 aggressively discount prices on fishing reels. Shortly thereafter, a major sporting goods retailer

 and prominent Newell customer realized that they could purchase the same product sold in their

 stores online at a lower price than the wholesale price being offered to that retailer by Newell’s


                                                  36
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 40 of 108 PageID: 797



 divisions/brands. Thus, Newell’s divisions/brands were forced to lower Newell’s wholesale price

 for the reels sold to that retailer, thus hurting the Company’s margins. A similar scenario played

 out with Calphalon pots, where one of Newell’s retailer customers discovered that Amazon was

 selling the same set of pots at a price below Newell’s MAP, resulting in Newell offering that

 retailer substantial promotional funding, which also negatively impacted the Company’s margins.

        89.     The Starboard Presentation detailed these instances of pricing conflicts in the

 following slides, including quotes from a former executive at Newell indicating that not only did

 Newell violate its MAP with its sales to online customers, but Newell’s own website was also

 violating the Company’s MAP:




                                                37
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 41 of 108 PageID: 798




                                       38
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 42 of 108 PageID: 799



        90.     Throughout the Class Period, Defendants were well aware of the pricing conflicts

 that were occurring as the result of the lack of communication between Newell’s Global E-

 commerce division and the divisions/brands responsible for sales to brick-and-mortar retailers. As

 noted above, just before the Class Period, Defendant Polk assured investors that management was

 aware of the potential “channel conflict dynamics” that could arise, stating that he understood that

 “conversations really need to be very, very clear such that we don’t get into pricing dislocating

 dynamics between the bricks-and-mortar dotcom and the bricks-and-mortar or the pure-play

 dotcom in the bricks-and-mortar.” In doing so, Defendant Polk even specifically referenced

 Walmart, noting that Walmart was Newell’s “biggest partner” and stressing the need to “strik[e]

 the right balance within their business model.”

        91.     As a point of further reassurance to investors that management was actively

 monitoring the activities of Newell’s Global E-commerce division, Defendant Polk stated that the

 E-commerce division would operate “one floor below the executive team in Hoboken…” so that

 Newell executives could “keep that team right next to us because of the importance of its delivery

 against our growth agenda.” As Defendant Polk further explained, “[w]e’re keeping them close

 to senior executives because we expect to deliver $1 billion of gross growth, not net of

 cannibalization, but of gross growth between now and 2020 out of this team.”

        92.     Despite this knowledge, Defendants not only omitted to tell investors of the

 problems facing the Company as a result of pricing conflicts that had developed due to a lack of

 communication between Newell’s brick-and-mortar divisions/brands and its E-commerce

 division, but affirmatively misled the market by prominently touting the growth of the Company’s

 E-commerce division as a driver of sales growth in the second half of 2017 and by telling investors




                                                   39
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 43 of 108 PageID: 800



 that the pursuit of e-commerce opportunities was not having an adverse effect on its brick-and-

 mortar brands/divisions.

         93.    For example, on Newell’s February 6, 2017 analyst conference call discussing the

 Company’s fourth quarter 2016 financial results, Defendant Polk stated that “[o]nce fully

 populated, our new global ecommerce division will be over 300 people strong,” which Newell

 would use to more than double its $1 billion in e-commerce revenue by 2020. And speaking at

 the CAGNY investor conference on February 24, 2017, Defendant Polk noted that “we expect e-

 commerce to drive 50% of our growth over the next five years.”

         94.    In reporting Newell’s financial results for the first two quarters of 2017, Defendant

 Polk emphasized the tremendous benefits the Company’s Global E-commerce division was

 already providing to Newell’s growth.       On Newell’s May 8, 2017 analyst conference call

 discussing the Company’s first quarter 2017 financial results, Defendant Polk stated that Newell

 management was “pleased and particularly encouraged” by, among other things, the fact that “E-

 commerce…grew strong double digits” and called the E-commerce growth rate “extraordinary.”

 Defendant Polk went even further, crediting the performance of the E-commerce division, in part,

 for Newell’s ability to overcome inventory pressures the Company said it was experiencing from

 its retailer customers, and flatly stated that “just to be clear, our e-commerce business is margin

 accretive to the company, not necessarily at gross margin, but down through the balance of the

 P&L.”

         95.    Further, on Newell’s August 4, 2017 analyst conference call discussing the

 Company’s second quarter 2017 financial results, Defendant Polk stated that, with respect to

 Newell’s Global E-commerce division, “[w]e’re running as fast as we can possibly run.” In fact,




                                                 40
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 44 of 108 PageID: 801



 Defendant Polk revealed that Newell had decided to make a further investment in e-commerce and

 scale that division beyond what was originally contemplated, stating:

        With respect to sustaining our strong e-commerce momentum, our guidance
        assumes we deliver strong double-digit growth in both the third and fourth
        quarters. Today, e-commerce represents about 10% of our global business or about
        $1.5 billion of revenue. Through the first half of 2017, our global e-commerce
        business has grown strong double digits. We’ve increased our rate of investment
        in e-commerce beyond what we originally contemplated at the early stages in the
        combination and are well on our way to reach our near-term design of 500 dedicated
        e-commerce employees by the end of the year. We’ve opened e-commerce offices
        in Seattle and Hoboken in close proximity to our largest e-commerce retail partners
        and will open a third office in London later this year as we extend our capability to
        Europe. The velocity with which we’ve scaled this team has been extraordinary,
        and the team is doing a terrific job of transforming our capability while
        simultaneously delivering the strong growth we expect. These new resources and
        our strengthening capability positions us to deliver the strong double digit growth
        we’ve assumed in our 2017 guidance.

        96.     While touting the performance of Newell’s Global E-commerce division through

 the first half of 2017, Defendant Polk never gave any indication that its outsized growth relative

 to Newell’s brick-and-mortar brands/divisions would act as anything other than a driver of strong

 growth in future periods for the Company or that there were any internal communications issues

 associated with this growth. In fact, he did just the opposite in speaking at the Deutsche Bank

 dbAccess Global Consumer Conference on June 15, 2017. There, Defendant Polk specifically

 dismissed any challenges associated with “activating” the “tremendous opportunity” in e-

 commerce, reassuring investors that Newell “created the design we have created from a division

 perspective in order to ensure that we keep focus on brick-and-mortar at the same time as we

 capture the opportunity in e-commerce.”

                3.     Significant Operational Issues as a Result of the Jarden Acquisition
                       Hamper Newell’s Ability to Recognize Its Potential Benefits

        97.     During the Class Period, undisclosed operational missteps and differences in

 managerial style and culture between the legacy Newell and Jarden businesses were causing

                                                 41
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 45 of 108 PageID: 802



 significant problems within the Company, resulting in the Company’s inability to capture the

 benefits that Defendants had promised to Newell investors as a result of the Jarden acquisition.

        98.     One of the biggest undisclosed internal issues related to the acquisition of Jarden

 was Newell’s decision to fire the legacy Jarden sales force for many of the Company’s products.

 Specifically, by the first quarter of 2017, hoping to effectuate cost savings from the acquisition of

 Jarden, Newell fired a large number of members of the legacy Jarden sales teams, leaving the

 legacy Newell sales force to be responsible for selling those products.

        99.     The timing of Newell’s decision to fire this portion of its sales force was disastrous,

 as it was just prior to a key selling season. Specifically, sell-in for Newell’s upcoming third and

 fourth financial quarters occurred primarily in the two prior quarters of 2017, at which points

 Newell was significantly understaffed to deal with buyers from its retailer customers. For

 example, members of the Newell sales force that had been responsible for a small number of

 product lines were now responsible for dozens of product lines.

        100.    In addition to being understaffed, the legacy Newell sales force that remained was

 severely unequipped to actually sell the products that Newell management expected them to sell.

 Many members of the remaining Newell sales force knew nothing about many of the Jarden

 products that they were now being tasked to sell. Plus, the Newell sales force had no prior

 relationship with their counterpart buyers from Jarden’s retailer customers.

        101.    Newell management eventually realized these issues around the third quarter of

 2017, and tried to hire back the legacy Jarden sales force that it fired. At that point, however, the

 damage was done to Newell’s sales prospects for the third and fourth quarters of 2017. The

 following slide from the Starboard Presentation details the dynamic that occurred at Newell during

 this time period in relation to Newell’s appliance business:


                                                  42
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 46 of 108 PageID: 803




        102.    The reason major issues like Newell’s firing of the legacy Jarden sales teams

 existed was because, far from streamlining the organization after its acquisition, Newell’s

 bureaucracy and the costs associated therewith actually exploded as a result of the Jarden

 transaction. For example, as the following slide from the Starboard Presentation demonstrates,

 Newell actually increased the costs of its main corporate office locations in the wake of acquiring

 Jarden from the combined costs that each of the predecessor companies had incurred in their

 separate corporate office locations:




                                                 43
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 47 of 108 PageID: 804




        103.    Similarly, as shown in the following slide from the Starboard Presentation, Newell

 accelerated the addition of many layers and executives within its senior management ranks, which

 further elevated costs (rather than provided synergies from cost cutting) and fostered more internal

 communication issues that served to reduce the Company’s profitability:




                                                 44
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 48 of 108 PageID: 805




        104.    Further, after the Jarden acquisition, Newell’s siloed organizational structure

 caused massive communication issues within the Company, leading to an increase in costs rather

 than any cost savings. As the following slides from the Starboard Presentation show, this massive

 bureaucracy Defendants created allowed, among other things, (1) Newell’s siloed Research and

 Development (“R&D”) group to run up significant costs with a high kill rate,6 as division leaders

 had little input on the group’s activities, and (2) Newell to introduce products that retailers did not

 want because of a lack of communication between the Company’s Brand Marketing group and its

 Division Trade Marketing and Sales, who had the customer relationships:




 6
   A “kill rate” refers to the number of products that do not make it through the product development
 process in relation to the total number of products put into development.
                                                   45
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 49 of 108 PageID: 806




                                       46
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 50 of 108 PageID: 807




        105.     Escalating costs also occurred, ironically, in Newell’s Transformation Office,

 which was tasked with capturing the cost savings and synergies from the Jarden acquisition.

 Instead, this office, which was supposed to be temporary but had been ongoing since before the

 Jarden acquisition, incurred costs of $247 million in 2017 employing a combination of consultants

 and Newell business unit employees, as shown in the following slides from the Starboard

 Presentation:




                                                47
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 51 of 108 PageID: 808




                                       48
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 52 of 108 PageID: 809



        106.    Other communication issues that arose due to Newell’s siloed organizational

 structure were similar to what Newell experienced with the conflict between its Global E-

 commerce division and brick-and-mortar divisions/brands and similarly served to increase costs

 while decreasing the Company’s sales growth and margins. These issues were similarly concealed

 by Defendants in making their statements to investors and analysts. One of the most glaring

 examples of this was Newell’s treatment of its Yankee Candle franchise, which it had acquired as

 part of the Jarden deal.

        107.    Specifically, before it was acquired, and in order to expand the reach of Yankee

 Candle, Jarden created a value-priced candle line called “American Home” so that major retailers

 could carry the product without diluting its more high-end Yankee Candle franchise. Rather than

 continue this strategy, Newell instead chose to do away with American Home altogether and start

 selling the more high-end Yankee Candle products to its large retailer customers.

        108.    The end result was that these large retailers placed the high-end Yankee Candle

 products on shelving next to budget candles, and cut the price. With Newell allowing one retailer

 customer to discount Yankee Candle, the Company was forced to provide the same discount to its

 other retailer customers.

        109.    Newell’s actions resulted in a massive negative impact on gross margins, especially

 given that Yankee Candle’s own 600 retail locations in the United States were still selling

 candles at full price. In other words, Newell was undercutting its own 600 stores through the

 discounts it was offering to its large retailer customers. The following slides from the Starboard

 Presentation illustrate what occurred:




                                                49
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 53 of 108 PageID: 810




                                       50
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 54 of 108 PageID: 811




                                       51
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 55 of 108 PageID: 812




        110.    Rather than acknowledging that undisclosed operational missteps and differences

 in managerial style and culture between the legacy Newell and Jarden businesses were causing

 significant problems within the Company, resulting in the Company’s inability to capture the

 benefits that Defendants had promised to Newell investors as a result of the Jarden acquisition,

 Defendants instead concealed these problems and falsely reassured investors that the Company

 was on track with the integration of Jarden and that any significant issues were behind it.

        111.    On Newell’s February 6, 2017 analyst conference call discussing the Company’s

 fourth quarter 2016 financial results, Defendant Polk stated that the new organization would be up

 and running by the end of the first quarter, and that “the change in the U.S. is largely behind us.

 There’s a few more things to do, but nothing material. We came through an intense period of

 change in the fourth quarter.” While Defendant Polk referenced the “consolidat[ion]” and

 “reorganiz[ation]” of Newell’s sales force as well as the work of Newell’s Transformation Office
                                                 52
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 56 of 108 PageID: 813



 (which he said was in “full stride”), he misleadingly did so in the context of cost savings and

 synergies while failing to disclose any of the problems the Company was facing, as detailed above.

        112.    Defendant Polk continued to mislead investors when he spoke about Newell at the

 CAGNY Investor Conference on February 24, 2017. Specifically, rather than acknowledging the

 complex and inefficient R&D and brand marketing apparatus that existed within Newell,

 Defendant Polk touted “differentiated product innovations” as something that set Newell apart

 from its peers, stating that innovation rates at Newell were “toe-to-toe with the best in consumer

 goods land.” Further, Defendant Polk continued to misleadingly reference the consolidation of

 Newell’s sales force in terms of cost savings and synergies without disclosing any of the problems

 Newell was encountering as a result of that consolidation, saying that “…we have moved in the

 fourth quarter to integrated selling teams. We went from four Walmart teams to one Walmart

 team, from four Target teams to one Target team, as part of the integration.” While this statement

 may have been literally true, Defendant Polk failed to disclose that cutting the teams was disastrous

 in terms of selling the Company’s products successfully to these and other major retailers.

        113.    Speaking on Newell’s May 8, 2017 analyst conference call, Defendant Polk

 reiterated that the changes were behind Newell and he was looking forward to putting “more

 distance” from those changes:

        The organization change … was really quite profound, particularly in the U.S. in
        the fourth quarter of 2016 and in the first quarter of 2017, we ramped the
        organization and got into a … rhythm of operating. So we’re coming through that
        start-up curve in the first quarter and in that context we’re quite pleased with the
        outcomes. The more distance we put to those changes, the better that rhythm will
        be and the better the execution will be.

                                           *      *       *

        We focused in the U.S. first because that’s, obviously, where the biggest revenue
        stream is and we’ve made those changes largely now. We’ve moved on and made


                                                  53
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 57 of 108 PageID: 814



         changes in Canada and we will, over time, make changes in other parts of the
         business, but the vast majority of the change in our biggest market is behind us.

 On the same call, Defendant Polk misleadingly told analysts and investors that Newell’s market

 share growth in the first quarter of 2017 was derived from, among other things, “new products,

 strong new products, [and] good sales execution….” And with respect to Newell’s R&D process,

 while Defendant Polk conceded that many R&D projects do not make it into production, he

 misleadingly failed to disclose any of the inefficiency and communication issues embedded in

 Newell’s R&D and brand marketing apparatus that would increasingly hinder Newell’s ability to

 capitalize on any of its concepts.

         114.    Similarly, Defendant Polk spoke at the Deutsche Bank dbAccess Global Consumer

 Conference on June 15, 2017, and reassured investors that no material execution issues had

 occurred with Newell’s acquisition and integration of Jarden, stating:

         So, we’ve come through Q4 2016, changed agenda, Q1; and if I were worried
         about, in an integration as big as the one we’re driving, issues emerging in
         execution, it would have been in those two quarters because that’s where the
         biggest change occurred and that’s where the startup phase for the new
         organization was. So, I’m resting a lot easier than I was going through that six-
         month window, and we are now forward facing and forward leaning with respect
         to unlocking the opportunity.

 Defendant Polk continued to misleadingly tout Newell’s R&D process, referencing the Company’s

  products in development while simultaneously omitting to tell investors that problems with

  Newell’s siloed organizational approach would prevent the Company from recognizing the full

  benefits of any of those projects.

         115.    Speaking on Newell’s August 4, 2017 analyst conference call, Defendant Polk

 misled investors and analysts by discussing cost savings in the Company’s synergy programs,

 telling them, in part, that “…we’re right where we expected to be and the disciplined execution of

 the Transformation Office gives us full confidence in our 2017 delivery.” As set forth above,

                                                 54
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 58 of 108 PageID: 815



 however, the Transformation Office was anything but “disciplined” when it came to cost savings

 as it was overstaffed and in the process of itself racking up approximately $247 million in costs

 for 2017 that were excluded from adjusted operating metrics. Defendant Polk also continued to

 mislead investors by referencing what he said were “advantaged capabilities in innovation and

 design with the best still yet to come…,” and by stating that product innovation would begin to

 yield results in the third and fourth quarters of 2017.

        116.     Further, speaking at the Barclays Global Consumer Staples Conference on

 September 7, 2017, Defendant Polk continued to mislead investors by making positive statements

 about Newell’s “innovation funnel” while omitting to disclose the escalating costs and

 inefficiencies within the Company’s R&D and marketing apparatus due to Newell’s siloed

 organizational structure.

                 4.     Defendants Issue False and Misleading Guidance to Investors

        117.     In addition to, and to reinforce, the knowingly false material misrepresentations and

 omissions that Defendants were making concerning the Company’s business fundamentals and the

 integration of Jarden, Defendants also issued and reaffirmed false and misleading 2017 financial

 guidance to investors without a reasonable basis. They prominently featured this guidance in their

 presentations to investors during the Class Period as proof that Newell could perform while it

 transformed. Further, even when Defendants were forced to lower that guidance late in the Class

 Period, they continued to mislead Newell investors by attributing the Company’s financial

 downturn to macroeconomic factors rather than the internal issues discussed above. Far from

 performing while transforming, Defendants were instead misinforming while Newell was

 transforming.




                                                  55
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 59 of 108 PageID: 816



        118.    For example, while announcing Newell’s financial results for the fourth quarter and

 full-year ended December 31, 2016 on February 6, 2017, the start of the Class Period, Defendant

 Polk stated that the Company’s “fourth quarter results reflect[ed] continued strong progress in the

 company’s transformation” and that these results were delivered “in the context of challenging

 mall-based retail conditions driven by accelerating bricks-to-clicks shopper migration during the

 holidays.” Defendant Polk reassured investors that Newell’s core sales growth would accelerate

 in the second half of 2017, enabling Newell to meet its 2017 core sales growth guidance of 2.5%

 to 4.0%.

        119.    Similarly, speaking at the CAGNY Investor Conference on February 24, 2017,

 Defendant Polk painted Newell’s business as fundamentally sound across the entire enterprise,

 stating that “[t]his is a broad-based growth story and it’s broad geographically as well, with good

 growth, very good growth in [a] slow GDP environment in North America despite unbelievable

 change in U.S....”

        120.    In reporting Newell’s financial results for the first quarter of 2017 on May 8, 2017,

 not only did Newell reaffirm the Company’s previously-issued core sales growth guidance for

 2017, but it raised its normalized EPS guidance. Defendant Polk stated that Newell’s “first quarter

 results provide strong evidence of our team’s capacity to perform while we transform.” And a

 few weeks later, speaking at the Deutsche Bank dbAccess Global Consumer Conference,

 Defendant Polk told investors that “[t]hrough this period of time, we’ve done a great job of

 delivering superior returns through the transformation and we expect to be able to continue to

 do that going forward.”

        121.    While once again reaffirming Newell’s 2017 financial guidance in announcing

 Newell’s results for the second quarter of 2017 on August 4, 2017, and raising the Company’s


                                                 56
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 60 of 108 PageID: 817



 2017 net sales guidance, Defendant Polk touted the Company’s “solid set of results in the second

 quarter delivering competitive growth” and stated that “[w]e expect core sales growth to

 strengthen in the second half of the year as we benefit from new distribution gains, a stronger

 back half pipeline of innovations and sustained double digit growth in e-commerce.” On the

 Company’s analyst conference call that day, Defendant Polk stated that “fundamentals are good

 across the business and are improving as we head into the second half of the year.” And

 Defendant Polk went even further, stating that analysts and investors should expect Newell to

 “deliver core sales growth … in the upper half of our full year core sales growth guidance range

 [of 2.5% to 4.0%] with sequential acceleration in our growth rate from Q3 to Q4.” As Defendant

 Polk made clear, “[o]ur outlook for the back half of the year hasn’t really changed, so we’re

 always calling acceleration and performance.”

        122.   Even in September 2017, just weeks from the close of Newell’s financial third

 quarter, Defendants were reaffirming the Company’s previously-issued 2017 core sales growth

 and net sales guidance and downplaying any effect that external factors would have on the

 Company’s performance. Specifically, in a September 6, 2017 press release discussing disruptions

 associated with Hurricane Harvey on Newell’s United States manufactured resin businesses, the

 Company reaffirmed its 2017 core sales growth guidance of 2.5% to 4.0% and its 2017 net sales

 guidance. And the next day, while speaking at the Barclays Global Consumer Staples Conference,

 Defendant Polk touted Newell’s “[b]road-based growth” and the integration of Jarden while once

 again reaffirming the Company’s 2017 core sales growth and net sales guidance.

        123.   Only later would Newell investors begin to find out that Defendants’ assertions

 were untrue when, on November 2, 2017, Newell issued a press release announcing financial

 results for the third quarter of 2017. While Defendant Polk had reaffirmed the Company’s


                                               57
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 61 of 108 PageID: 818



 guidance of 2.5% to 4.0% on September 6, 2017, which was over two-thirds of the way through

 the Company’s 2017 third quarter that was to end on September 30, 2017, on the basis of the

 Company’s third quarter results, it slashed Newell’s 2017 core sales growth guidance essentially

 in half, setting a new range of 1.5% to 2.0%.

        124.       But even while slashing its guidance and announcing poor quarterly results,

 Defendants continued to deceive the market concerning the true reasons for the downturn in

 Newell’s business. Defendant Polk cited macroeconomic factors in stating that Newell was hurt

 “by weak late-quarter sales related to retailer inventory rebalancing, primarily in response to

 decelerating U.S. market growth through the Back-to-School period.”

        125.       It was not until January 25, 2018, when Newell issued a press release pre-

 announcing the Company’s 2017 financial results, that investors became aware of the internal

 operational problems at Newell and the significant impacts those problems were having on

 Newell’s sales growth, margins, and ability to realize the promised benefits from the Jarden

 acquisition. Rather than the revised 1.5% to 2.0% 2017 core sales growth guidance Defendants

 had issued in November 2017, Newell stated that it now anticipated 2017 core sales growth of only

 approximately 0.8%, which implied that core sales growth had actually been negative during the

 fourth quarter.

        126.       The following chart shows Newell’s reported quarterly core sales growth figures

 throughout the Class Period and the egregious nature of Defendants’ materially false and

 misleading omissions, as set forth above:




                                                  58
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 62 of 108 PageID: 819




        127.    The following slides from the Starboard Presentation show that Defendants’ claim

 that macroeconomic factors were the cause of Newell’s declining sales and margin growth in the

 third and fourth quarters of 2017 was false and misleading, as Newell’s peers fared much better in

 all areas in the same macroeconomic environment:




                                                59
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 63 of 108 PageID: 820




                                       60
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 64 of 108 PageID: 821




                                       61
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 65 of 108 PageID: 822




                                       62
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 66 of 108 PageID: 823



 VI.    DEFENDANTS’ VIOLATIONS OF SEC RULES

        128.    Item 7 of Form 10-K and Item 2 of Form 10-Q requires SEC registrants to furnish

 the information called for under Item 303 of Regulation S-K [17 C.F.R. § 229.303], Management’s

 discussion and analysis of financial condition and results of operations (“MD&A”). Among other

 things, Item 303 of Regulation S-K required that Newell’s Class Period Form 10-K and Forms 10-

 Q disclose known events, trends or uncertainties that had, or were reasonably likely to have, a

 material impact on its revenues or income from continuing operations.

        129.    The SEC issued interpretative guidance associated with the requirements of Item

 303 of Regulation S-K concerning the disclosure of material events, trends or uncertainties. The

 interpretative guidance states, in pertinent part, as follows:

        A disclosure duty exists where a trend, demand, commitment, event or uncertainty
        is both presently known to management and reasonably likely to have material
        effects on the registrant’s financial condition or results of operation.

                                            *      *       *

        Events that have already occurred or are anticipated often give rise to known
        uncertainties. For example, a registrant may know that a material government
        contract is about to expire. The registrant may be uncertain as to whether the
        contract will be renewed, but nevertheless would be able to assess facts relating to
        whether it will be renewed. More particularly, the registrant may know that a
        competitor has found a way to provide the same service or product at a price less
        than that charged by the registrant, or may have been advised by the government
        that the contract may not be renewed. The registrant also would have factual
        information relevant to the financial impact of non-renewal upon the registrant. In
        situations such as these, a registrant would have identified a known uncertainty
        reasonably likely to have material future effects on its financial condition or
        results of operations, and disclosure would be required.

        130.    The MD&A disclosures in Newell’s Forms 10-K and 10-Q it filed with the SEC

 during the Class Period were materially false and misleading because Defendants failed to disclose

 material uncertainties, trends and events associated with: (1) elevated inventory in Newell’s retail

 channel and the effect of increasing retailer inventory destocking on Newell’s sales growth and

                                                   63
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 67 of 108 PageID: 824



 margins; (2) undisclosed pricing conflicts between Newell’s new Global E-commerce division and

 its brick-and-mortar sales teams that were straining the Company’s relationships with its retailer

 customers and were also having a material adverse effect on the Company’s sales growth and

 margins; and (3) undisclosed operational missteps and differences in managerial style and culture

 between the legacy Newell and Jarden businesses that were causing significant problems within

 the Company, resulting in the Company’s inability to capture the benefits that Defendants had

 promised to Newell investors as a result of the acquisition.             These undisclosed material

 uncertainties and events, which were then known to management, were reasonably likely to, and

 did, have a material effect on the Company’s future operating results.

        131.    In addition, Item 1A of both Form 10-K and Form 10-Q requires SEC registrants

 to furnish the information called for under Item 503 of Regulation S-K [17 C.F.R. § 229.503], risk

 factors. Item 503 of Regulation S-K required that Newell’s Class Period Forms 10-K and 10-Q

 disclose the most significant matters making an investment in Newell risky.

        132.    As detailed herein, during the Class Period, Newell’s 2016 Form 10-K and its 2017

 Forms 10-Q made materially false and misleading representations about potential sales and

 integration-related risks when, in fact, such risks existed during the Class Period, as set forth above.

 In addition to concealing and misrepresenting the risks related to the Company’s inventory levels,

 pricing conflicts emanating from its E-commerce division, and its integration of Jarden,

 Defendants failed to disclose a major risk associated with Newell’s global supply chain including,

 in particular, the risk associated with a change in product demand. Indeed, it was not until Newell

 was forced to announce weak third quarter 2017 results and lower its core sales growth guidance

 on November 2, 2017, that Defendant Polk disclosed a major risk involving Newell’s global supply

 chain, as follows:


                                                   64
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 68 of 108 PageID: 825



        The reality of our business model is it’s impossible to adjust in 30-day windows
        or 60-day windows or 45-day windows because of the fact that we're only 50%
        self-manufactured, and we have a long value chain of sourced finished goods
        that are on the water that’s tied to kind of a forward-looking forecast. It’s really
        important for us to accept the retail landscape dynamics for what they are such that
        we're not setting ambitions in the company that drive behaviors that carry too much
        risk. So, for example, if we put too big a number out there to chase for top line,
        the divisions will build inventories to support that outcome because we won’t do
        that without them having given us some confidence in that. And if you miss, then
        you’re hung out with those inventories.

        133.    Further, Item 9A of Form 10-K and Item 4 of Form 10-Q require SEC registrants

 to furnish the information called for under Item 307 of Regulation S-K [17 C.F.R. § 229.307],

 Disclosure controls and procedures. Item 307 of Regulation S-K required Newell’s Class Period

 Form 10-K and 2017 Forms 10-Q to disclose Defendant Polk’s and Defendant Nicoletti’s

 conclusions about the effectiveness of Newell’s disclosure controls, defined by relevant regulation

 as the controls and procedures designed to ensure that information required to be disclosed in

 reports filed with the SEC is appropriately recorded, processed, summarized and reported.

        134.    During the Class Period, Newell falsely and misleadingly represented in the 2016

 Form 10-K and 2017 Forms 10-Q it filed with SEC that its disclosure controls were operating

 effectively when they were not, as detailed herein. These false and misleading representations

 were then fraudulently certified by Defendants Polk and Nicoletti, as set forth herein.

 VII.   DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS DURING THE CLASS PERIOD

        135.    Entering the Class Period, Defendants portrayed Newell as a growing and thriving

 Company fresh off its acquisition of Jarden, the biggest transaction in its long history. According

 to Defendants, integration of the Jarden business was moving ahead at an increasingly rapid pace,

 and the Company was already seeing strong growth and benefits from the transaction that would

 continue, and even accelerate, over 2017.


                                                 65
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 69 of 108 PageID: 826



        136.    The Class Period begins on February 6, 2017, when Newell filed a Form 8-K and

 attached press release with the SEC announcing the Company’s financial results for the 2016

 fourth quarter and full-year ended December 31, 2016. For the fourth quarter of 2016, Newell

 reported net sales growth of 165.0 percent to $4.14 billion and core sales growth of 2.5 percent.

 For 2016, Newell reported net sales growth of 124.2 percent to $13.26 billion, with core sales

 increasing 3.7 percent. The press release included the following comments from Defendant Polk:

        Our fourth quarter results reflect continued strong progress in the company’s
        transformation…. We delivered over 40 percent earnings per share growth and
        nearly $1 billion of operating cash flow, driven by accelerating cost savings from
        synergies and Project Renewal. Despite significant portfolio and organization
        change in the quarter, core sales growth was competitive led by very good growth
        on Writing, Baby, Beverages, Waddington, Fishing, Team Sports and Technical
        Apparel. We delivered this outcome in the context of challenging mall-based
        retail conditions driven by accelerating bricks-to-clicks shopper migration during
        the holidays.

        This has been one of the most transformative years in our history…. In the context
        of unprecedented change, we have delivered very strong full year results with
        core sales growth of 3.7 percent and normalized earnings per share growth of
        nearly 33 percent. We have made tremendous progress on our strategic initiative
        to strengthen our portfolio, acquiring businesses with over $10 billion in revenue
        and divesting or holding for sale businesses with about $1.6 billion in revenue. Our
        progress on costs has enabled us to improve normalized operating margin by over
        100 basis points while simultaneously investing for future growth by strengthening
        our capabilities in insights, design, innovation and ecommerce. And we have
        rapidly deleveraged our balance sheet, reducing gross debt by nearly $2.1 billion
        since the creation of Newell Brands on April 15, 2016. As we head into 2017, we
        are confident that we will continue to rapidly deleverage while simultaneously
        putting the building blocks in place to drive the growth acceleration and
        transformative value creation promised in the Growth Game Plan.

        137.    In the press release, the Company also updated its financial guidance metrics for

 2017, setting a range of $14.52 billion to $14.72 billion for net sales, 9.5% to 11.0% for net sales

 growth, 2.5% to 4.0% for core sales growth, and $2.95 to $3.15 for normalized earnings per share.




                                                 66
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 70 of 108 PageID: 827



        138.   Later that day, Newell hosted a conference call with analysts and investors to

 discuss the Company’s financial results. Discussing the Company’s guidance and outlook for

 2017, Defendant Polk stated:

        This morning, we updated our 2017 full-year guidance for core sales growth and
        normalized EPS and provided guidance for the first time on full-year net sales.
        We’ve added a net sales guidance range in 2017 given the scope of mergers and
        acquisitions activity and the continued volatility of foreign exchange.

        Our outlook for 2017 net sales is $14.52 billion to $14.72 billion, which represents
        9.5% to 11% net sales growth compared to prior year. The guidance reflects our
        current expectations for the timing of acquisitions and divestitures, the latest view
        of foreign exchange which has worsened from our prior guidance, and our latest
        view of core sales growth.

        The company has adjusted its 2017 full-year guidance range for core sales growth
        to 2.5% to 4%, lowering the bottom of the range from the original guidance of 3%.
        This revised outlook reflects our expectation of continued bricks-to-clicks shopper
        migration, causing some retailers to rebalance store count, reduce inventories, and
        reconfigure ordering patterns as some retailers did after Black Friday this past
        quarter.

        The 25 basis point reduction in the midpoint of the core sales growth range is
        necessary to accommodate recently announced store count reductions and our new
        expectations for inventory rebalancing. We expect this rebalancing to be more
        pronounced in the first half of 2017 and to lessen in the second half of 2017 as we
        lap this past year’s changes. In this context, we believe core sales growth will
        sequentially accelerate, with the core growth in the first half of the year in the lower
        half of the full-year guidance range. We expect first quarter growth rate to be
        roughly in line with the fourth quarter of 2016 as we start up our new organization.

        139.   Defendant Polk implied that the Company’s guidance was conservative in the sense

 that it did not include any provision for improvement in what Defendant Polk referred to as an

 unfavorable “macro environment,” stating:

        As you all know, the macro environment has not been the most favorable over
        the last few years with slow GDP growth compounded by foreign exchange
        headwinds. While we may soon reach an inflection point where we begin to see
        more favorable GDP growth, our plans do not count on that happening this year.
        We take confidence in the fact that we've always handled macro and other
        challenges in stride, and you can count on us to do our best to do the same this year.


                                                  67
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 71 of 108 PageID: 828



        140.    On the call, Defendant Polk also dismissed concerns about inventory destocking by

 Newell’s retailer customers, saying that while the Company would “continue to feel some of those

 dynamics through the first half of the year,” once Newell got “through that window, this reset of

 the inventory algorithms that retailers have will be behind us.” With respect to the integration

 of Jarden, Defendant Polk stated that Newell management felt “great about the start-up of the new

 organization,” noting that “the change in the U.S. is largely behind us. There’s a few more things

 to do, but nothing material.”      While Defendant Polk referenced the “consolidat[ion]” and

 “reorganiz[ation]” of Newell’s sales force as well as the work of Newell’s Transformation Office

 (which he said was in “full stride”), he misleadingly did so in the context of cost savings and

 synergies. Finally, Defendant Polk highlighted Newell’s plans to “disproportionately” grow its e-

 commerce capabilities.

        141.    Defendants’ representations in announcing Newell’s financial results for the fourth

 quarter of 2016 were materially false and misleading because, unbeknownst to Newell investors,

 Newell had loaded its retail channel with large amounts of the Company’s products. As such, far

 from being behind them, Defendants knew that inventory destocking by its retailer customers

 would have an increasingly negative effect on Newell’s sales growth and margins. Further, while

 Defendants were touting the positive effects of the integration of Jarden, the truth was that

 escalating costs and internal communication problems related to the integration were mounting,

 which were also hurting Newell’s financial prospects moving forward. As such, Defendants

 lacked a reasonable basis for the financial guidance Newell issued and for telling investors that the

 Company’s sales growth would accelerate in the second half of 2017.

        142.    A few weeks later, on February 24, 2017, Defendants continued to mislead

 investors when Defendant Polk made a presentation at the CAGNY Investor Conference, where


                                                  68
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 72 of 108 PageID: 829



 he continued to highlight Newell’s growth and financial prospects while simultaneously

 downplaying any threat from retailer inventory destocking. Specifically, Defendant Polk called

 Newell “a broad-based growth story” while also saying that retailer inventory destocking was not

 material “because of the savings momentum we’ve got, because of the strategic growth method

 we’ve got and the progress we’re making on innovation….” With respect to the integration of

 Jarden, Defendant Polk misleadingly touted “differentiated product innovations” as something that

 set Newell apart from its peers, stating that innovation rates at Newell were “toe-to-toe with the

 best in consumer goods land.” And Defendant Polk continued to misleadingly reference the

 consolidation of Newell’s sales force in terms of cost savings and synergies by omitting disclosure

 of the problems Newell was encountering as a result of Defendants’ actions in firing the legacy

 Jarden sales teams, saying that “…we have moved in the fourth quarter to integrated selling teams.

 We went from four Walmart teams to one Walmart team, from four Target teams to one Target

 team, as part of the integration.” Finally, Defendant Polk again highlighted the Company’s focus

 on e-commerce, stating that “we expect e-commerce to drive 50% of our growth over the next five

 years.”

           143.   On March 1, 2017, Newell filed with the SEC its Form 10-K for the year ended

 December 31, 2016 (the “2016 Form 10-K”), which was signed by the Executive Defendants. The

 2016 Form 10-K contained materially false and misleading disclosures and omissions concerning,

 among other things, known events, trends and uncertainties that were then having, and were

 reasonably likely to continue to have, a material effect on Newell’s results.

           144.   For example, the risk factors disclosure in the 2016 Form 10-K referred to potential

 risks relating to the integration of Jarden and purchase pressures from Newell’s large retailer




                                                   69
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 73 of 108 PageID: 830



 customers when, as alleged herein, those risks had materialized and were then existing. The 2016

 Form 10-K stated:

        The Company’s sales are dependent on purchases from several large
        customers and any significant decline in these purchases or pressure from
        these customers to reduce prices could have a negative effect on the
        Company’s future financial performance.

        The Company’s customer base is relatively fragmented. Although we have long-
        established relationships with many customers, the Company generally does not
        have any long-term supply or binding contracts or guarantees of minimum
        purchases with its largest customers. Purchases by these customers are generally
        made using individual purchase orders. As a result, these customers may cancel
        their orders, change purchase quantities from forecast volumes, delay purchases for
        a number of reasons beyond the Company’s control or change other terms of the
        business relationship. Significant or numerous cancellations, reductions, delays in
        purchases or changes in business practices or by customers could have a material
        adverse effect on the Company’s business, results of operations and financial
        condition. In addition, because many of the Company’s costs are fixed, a reduction
        in customer demand could have an adverse effect on the Company’s gross profit
        margins and operating income.

        The Company depends on a continuous flow of new orders from large, high-volume
        retail customers; however, the Company may be unable to continually meet the
        needs of these customers. Retailers are increasing their demands on suppliers to:


        •              reduce lead times for product delivery, which may require the
                       Company to increase inventories and could impact the timing of
                       reported sales;

        •               improve customer service, such as with direct import programs,
                        whereby product is supplied directly to retailers from third-party
                        suppliers; and

        •               adopt new technologies related to inventory management such as
                        Radio Frequency Identification, otherwise known as RFID
                        technology, which may have substantial implementation costs.

        The Company cannot provide any assurance that it can continue to successfully
        meet the needs of its customers. A substantial decrease in sales to any of its major
        customers could have a material adverse effect on the Company’s business, results
        of operations and financial condition.

                                         *       *       *

                                                70
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 74 of 108 PageID: 831




        The Company’s plans to continue to improve productivity and reduce
        complexity and costs may not be successful, which would materially adversely
        affect its ability to compete.

        The Company’s success depends on its ability to continuously improve its
        manufacturing operations to gain efficiencies, reduce supply chain costs and
        streamline or redeploy nonstrategic selling, general and administrative expenses in
        order to produce products at a best-cost position and allow the Company to invest
        in innovation and brand building, including advertising and promotion. The
        Company is currently in the process of implementing Project Renewal and
        delivering the cost synergies related to the acquisition of Jarden. Both efforts are
        global initiatives designed to reduce the complexity of the organization and increase
        investment in the Company’s most significant growth platforms. Project Renewal
        and the Company’s cost saving plans associated with the Jarden integration may
        not be completed substantially as planned, may be more costly to implement than
        expected, or may not result in, in full or in part, the positive effects anticipated. In
        addition, such initiatives require the Company to implement a significant amount
        of organizational change, which could have a negative impact on employee
        engagement, divert management’s attention from other concerns, and if not
        properly managed, impact the Company’s ability to retain key employees, cause
        disruptions in the Company’s day-to-day operations and have a negative impact on
        the Company’s financial results. It is also possible that other major productivity and
        streamlining programs may be required in the future.

        145.    The 2016 Form 10-K also contained false and misleading representations about

 Newell’s disclosure controls, stating, in pertinent part:

        ITEM 9A. CONTROLS AND PROCEDURES
        (a)                Evaluation of Disclosure Controls and Procedures: as
                           of December 31, 2016, an evaluation was performed by the
                           Company’s management, under the supervision and with the
                           participation of the Company’s chief executive officer and chief
                           financial officer, of the effectiveness of the Company’s
                           disclosure controls and procedures. Based on that evaluation, the
                           chief executive officer and the chief financial officer concluded
                           that the Company’s disclosure controls and procedures were
                           effective as of December 31, 2016.

        146.    The representations in the 2016 Form 10-K about Newell’s disclosure controls were

 then falsely and misleadingly certified by Defendants Polk and Nicoletti, as they executed

 certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) attesting that, among other


                                                  71
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 75 of 108 PageID: 832



 things, (1) they had reviewed Newell’s annual report on Form 10-K; (2) the report did not contain

 any untrue statement of a material fact or omit to state a material fact necessary to make the

 statements made, in light of the circumstances under which such statements were made, not

 misleading; (3) the financial statements, and other financial information included in the report,

 fairly presented in all material respects the financial condition, results of operations and cash flows

 of Newell; and (4) each Defendant had designed and evaluated the effectiveness of the Company’s

 disclosure controls and procedures, including disclosing any change in Newell’s internal control

 over financial reporting.

        147.    On May 8, 2017, Newell filed a Form 8-K and attached press release with the SEC

 announcing the Company’s financial results for its first quarter of 2017. For the first quarter of

 2017, Newell reported net sales growth of 148.4 percent to $3.3 billion and core sales growth of

 2.5 percent. The press release included the following comments from Defendant Polk:

        Our first quarter results provide strong evidence of our team’s capacity to perform
        while we transform…. We delivered competitive core sales growth of 2.5 percent
        despite significant organization and portfolio change. Our core sales results were
        broad based with growth in all four regions and across four of five segments. Our
        international growth coupled with very strong e-commerce results more than
        offset the continuing impact of inventory de-stocking in U.S. mass channels. Our
        operating margin was well ahead of plan driven by strong cost synergies and
        stringent discretionary cost management. And we further deleveraged, paying
        down over $725 million of debt in the quarter, bringing our cumulative debt
        repayment since the Jarden transaction on April 15, 2016 to $2.8 billion.

        We have had a good start to 2017 and are on our way to unlock the transformative
        value creation associated with our long term guidance. We are confident that
        simultaneous growth and margin development fueled by savings and synergies will
        generate strong cash flow, leading to rapid deleveraging and then more aggressive
        value-creating uses of capital. We believe this transformative value creation story
        is unique to Newell Brands given our leading brand positions in large global
        categories, the inherent opportunities presented through the new scale of the
        company, the investments we are making in new capabilities and the strong cash
        generative nature of our businesses. This confidence is shared by our Board of
        Directors which has approved a 21 percent increase of the quarterly dividend to
        $0.23 per share.

                                                   72
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 76 of 108 PageID: 833




        148.    In the press release, the Company also reaffirmed its previously-issued financial

 guidance metrics for 2017, and actually increased its guidance for 2017 normalized earnings per

 share from a prior range of $2.95 to $3.15 to a new range of $3.00 to $3.20.

        149.    Later that day, Newell hosted a conference call with analysts and investors to

 discuss the Company’s first quarter 2017 financial results.           Discussing the Company’s

 performance and outlook for 2017, including its integration of Jarden and the Company’s claimed

 ability to innovate and successfully develop new products, Defendant Polk stated:

        We’re also making good progress and expect to deliver competitive levels of core
        growth towards the middle of our full year guidance range. Our core growth
        delivery will be dependent on excellent execution of our growth priorities,
        continued strong e-commerce growth, and continued market share gains in an
        environment of modest category growth. Despite withstanding substantial
        inventory pressure over the last six months, we’re beginning to realize many of
        the revenue opportunities of the combination. We also see the benefits of our
        investments in e-commerce, design, innovation and brand-building, yielding
        strengthened new product, new distribution and new marketing plans in many of
        the businesses.

                                          *       *       *

        So while we’re mindful of the challenging retail environment and the potential
        for more retailer turbulence through the second quarter, our confidence in our
        delivery is grounded in the knowledge that we have a leading portfolio at brands,
        we have advantaged capabilities in innovation and design, a peer group-leading e-
        commerce organization, a long list of opportunities for international deployment
        and core distribution, the scale to out-spend and out-execute our competition, and
        a world-class team working on realizing the savings and cash benefits of the
        Jarden combination, and a track record of integrating new acquisitions with cost
        and revenue benefits quickly captured. This is a proven model and playbook that
        we've executed before and we're confident we can again.

 In response to an analyst’s question on the status of the integration of Jarden, Defendant Polk

 stated, among other things, that “the vast majority of change in our biggest market [the United

 States] is behind us” and that the “more distance we put to those changes … the better the execution

 will be.” On the same call, Defendant Polk told analysts and investors that Newell’s market share

                                                 73
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 77 of 108 PageID: 834



 growth in the first quarter of 2017 was derived from, among other things, “new products, strong

 new products, [and] good sales execution….”

        150.    Speaking on the call about channel inventory destocking, Defendant Polk continued

 to insist that it was not a concern, telling investors that the effects of retailer inventory destocking

 were “now behind us.” Specifically, Defendant Polk stated:

        So the inventory reduction impacts were broad-based. Some of those are masked
        in our numbers because we had really strong performance in certain other aspects
        of the business. So, even in writing, we saw in the distributive trade pressure on
        pencils and pens. But we had great momentum on markers behind Sharpie Fine Art,
        behind the EXPO Ink Indicator, geographic expansion of Sharpie to Mexico and
        France. We’ve got a lot of things going on in these businesses. But pressure, even
        within writing now because of the momentum on markers, because of the continued
        momentum on glue connected to slime, we were able to overcome that. The good
        news is that these things are now behind us and eventually we lap these scenarios
        as we come into 2018 which will serve us well.

        151.    And with respect to the performance of Newell’s new Global E-commerce division,

 Defendant Polk stated that Newell management was “pleased and particularly encouraged” by,

 among other things, the fact that “E-commerce … grew strong double digits,” calling the e-

 commerce growth rate “extraordinary.” Defendant Polk credited the performance of the E-

 commerce division, in part, for Newell’s ability to overcome inventory pressures the Company

 said it was experiencing from its retailer customers, stating that “just to be clear, our e-commerce

 business is margin accretive to the company, not necessarily at gross margin, but down through

 the balance of the P&L.”

        152.    Defendants’ representations in announcing Newell’s financial results for the first

 quarter of 2017 were materially false and misleading because, unbeknownst to Newell investors,

 Newell had loaded its retail channel with large amounts of the Company’s products. And because

 many of Newell’s retailer customers had begun a process of inventory destocking in late 2016,

 Newell was forced to maintain increasingly higher levels of inventory in-house that it had not yet

                                                   74
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 78 of 108 PageID: 835



 sold to its retailer customers. Indeed, as alleged herein, according to the Starboard Presentation

 Newell’s inventory levels were around 42% higher than industry averages, and substantially higher

 than any of the inventory levels for the companies in Newell’s peer group. As such, far from being

 behind them, Defendants knew that its bloated inventory levels would have an increasingly

 negative effect on Newell’s sales growth and margins.

        153.    Further, while Defendants were touting the positive effects of the integration of

 Jarden and Defendant Polk was telling investors that organizational changes in the U.S. were

 behind them, the truth was that escalating costs and internal communication problems related to

 the integration were mounting, which were also hurting Newell’s financial prospects moving

 forward. Specifically, as alleged herein, by the time Defendants presented Newell’s first quarter

 2017 financial results on May 8, 2017, and unbeknownst to investors, Newell had already fired a

 large number of members of the legacy Jarden sales teams, leaving the legacy Newell salesforce

 to be responsible for selling products they were unfamiliar with just prior to selling season. And

 with respect to Newell’s R&D process, Defendant Polk failed to disclose any of the inefficiency

 and communication issues embedded in Newell’s R&D and brand marketing apparatus that would

 increasingly hinder Newell’s ability to capitalize on any of its concepts.

        154.    Finally, Defendants’ statements concerning Newell’s new Global E-commerce

 division were materially false and misleading because, despite Defendants’ pre-Class Period

 assurances that they would monitor the E-commerce division for any potential for pricing conflicts

 that could develop, these pricing conflicts had already developed between Newell’s E-commerce

 division and the Company’s brick-and-mortar divisions. These conflicts were causing inconsistent

 pricing, strained customer relationships, and ultimately a negative impact on the Company’s sales

 growth and margins.


                                                  75
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 79 of 108 PageID: 836



        155.    As such, Defendants knew or should have known that their actions in reaffirming

 the Company’s previously-issued financial guidance for 2017 and raising its normalized EPS

 guidance when announcing the Company’s first quarter 2017 financial results lacked a reasonable

 basis and were made without also disclosing known problems with the Company’s operations that

 combined to make their statements false and materially misleading.

        156.    On May 10, 2017, Newell filed with the SEC its Form 10-Q for the first quarter of

 2017, the period ending March 31, 2017, which was signed by Defendants Nicoletti and

 Cunningham. The First Quarter 10-Q substantially reiterated the false information contained in

 the announcement of Newell’s first quarter 2017 financial results on May 8, 2017, as alleged

 herein, and contained similar false and misleading MD&A, risk factor and disclosure control

 disclosures to those present in the 2016 Form 10-K. As with Newell’s 2016 Form 10-K, the First

 Quarter 2017 10-Q was signed and certified under SOX by Defendants Polk and Nicoletti.

        157.     Defendants continued to mislead investors on June 15, 2017, when Defendant Polk

 made a presentation at the Deutsche Bank dbAccess Global Consumer Conference, where he

 concealed from investors the truth about the pricing conflicts plaguing Newell from the growth of

 its Global E-commerce division and falsely told investors not to worry about integration issues

 from the Jarden acquisition. Specifically, with respect to e-commerce, Defendant Polk dismissed

 any challenges associated with “activating” the “tremendous opportunity” in e-commerce,

 reassuring investors that Newell “created the design we have created from a division perspective

 in order to ensure that we keep focus on brick-and-mortar at the same time as we capture the

 opportunity in e-commerce.” And with respect to the Jarden acquisition, Defendant Polk falsely

 reassured investors that no material execution issues had occurred with Newell’s acquisition and

 integration of Jarden, stating:


                                                76
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 80 of 108 PageID: 837



         So, we’ve come through Q4 2016, changed agenda, Q1; and if I were worried
         about, in an integration as big as the one we’re driving, issues emerging in
         execution, it would have been in those two quarters because that’s where the
         biggest change occurred and that’s where the startup phase for the new
         organization was. So, I’m resting a lot easier than I was going through that six-
         month window, and we are now forward facing and forward leaning with respect
         to unlocking the opportunity.

 Defendant Polk also continued to misleadingly tout Newell’s R&D process, referencing the

  Company’s products in development while simultaneously omitting to tell investors that problems

  with Newell’s siloed organizational approach would prevent the Company from recognizing the

  full benefits of any of those projects.

         158.    On August 4, 2017, Newell filed a Form 8-K and attached press release with the

 SEC announcing the Company’s financial results for its second quarter of 2017. For the second

 quarter of 2017, Newell reported net sales growth of 5.1 percent to $4.1 billion and core sales

 growth of 2.5 percent. The press release included the following comments from Defendant Polk:

         We achieved a solid set of results in the second quarter delivering competitive
         growth, good margin development and strong earnings…. We increased market
         share by sixty basis points in our large U.S. business, drove continued double digit
         growth of our global e-commerce business and once again delivered broad-based
         geographic results with core sales growth in all four regions. Normalized operating
         margin increased by one hundred and thirty basis points, enabled by more than
         $80 million of incremental cost savings and synergies, which contributed to our
         delivery of double digit normalized earnings per share growth.

         We expect core sales growth to strengthen in the second half of the year as we
         benefit from new distribution gains, a stronger back half pipeline of innovations
         and sustained double digit growth in e-commerce. We remain confident in our
         unique long term value creation opportunity for simultaneous growth and margin
         development and expect strong cash flow generation to enable delivery of our
         leverage ratio targets well ahead of our committed timetable.

         159.    In the press release, the Company also reaffirmed its previously-issued financial

 guidance metrics for 2017, and actually increased its guidance for 2017 net sales from a prior range

 of $14.52 billion to $14.72 billion to a new range of $14.8 billion to $15 billion.



                                                  77
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 81 of 108 PageID: 838



         160.   Later that day, Newell hosted a conference call with analysts and investors to

 discuss the Company’s second quarter 2017 financial results, where Defendant Polk repeatedly

 stressed that the Company’s growth and financial prospects were only going to strengthen in the

 second half of 2017 and that the Company would end up in the upper half of its core sales growth

 guidance range, stating that “[c]onsistent, competitive top line growth, coupled with strong double-

 digit earnings growth has enabled us to reaffirm our 2017 full year core sales growth and

 normalized EPS guidance and increased our 2017 net sales guidance…” and that “we expect to

 deliver core sales growth acceleration into the second half of the year in the upper half of our

 full year core sales growth guidance range with sequential acceleration in our growth rate from

 Q3 to Q4.”

         161.   As Defendant Polk explained in responding to an analyst question concerning

 Defendants’ call for a “second half core sales uptick”:

         So the back half was always going to be the more loaded half of the year for us
         for two reasons. It's natural; so it matches the natural flow of our business, but also
         in the first half of the year, we’ve been changing basically everything; the entire
         organization, new people, new roles, consolidating structures. So this wasn’t the
         period of time to be launching a lot of new items into the market. So it’s the natural
         phasing in our business and the natural phasing of our—in connection to the
         natural phasing of our change program.

 And when given the chance to provide more clarity of Defendants’ view for Newell’s second half

  of 2017, Defendant Polk doubled down on his call for core sales growth acceleration and guided

  analysts and investors to the top half of Newell’s core sales growth guidance while dismissing

  impediments to achieving it, as follows:

         So in my guidance, what I said was that in the back half of the year, we’ll be in
         the top half of our range, which top half of the range is 3.25% to 4%. So in order
         to average somewhere in the top half of the range, you have to have pretty good
         and then I also said sequential improvement from Q3 to Q4. So in order to deliver
         that outcome, you need to be in one of those quarters. Either of those two quarters


                                                   78
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 82 of 108 PageID: 839



        are both pretty strong and balanced or one of those quarters has to be right up
        against the top of the range.

                                          *       *       *

        Our outlook for the back half of the year hasn’t really changed, so we’re always
        calling acceleration and performance. We never got quite as specific to say
        sequential improvement between Q3 and Q4, but that was always the profile, the
        plan as you would expect because of the flow of activity. But in the time between
        the changes we've made in the first half. So I think that would be my answer on
        core sales growth. And we’ll see maybe someday in the future, we have a 5%. But
        I think that doesn’t happen until we get into the thick of our innovation activity on
        the legacy Jarden businesses. But more to come on 2018 and beyond when we get
        a little bit closer to that timeframe.

        The other thing that I said in the speech – in the script was that this presumed no
        major retail-driven disruptions in the back half of the year. And I think that's a
        good assumption to make. We’ve experienced many of them. I think other than a
        surprise bankruptcy; I think we are well aware of where the issues are. And I think
        we’ve contemplated particularly given the things we’ve been able to do in Q2 on
        Writing, we contemplated the risk profile that could emerge from office superstores
        in the back half of the year. So I think we have well in hand, but again, our
        guidance would be disrupted by a major bankruptcy. But again, I don't see that.
        The profile of our retailer base is such that that doesn’t look like there’s anybody
        in our top 15 for sure that would ever be in that circumstance.

        162.    Speaking on the call about the effects of inventory destocking, Defendant Polk

 continued to insist that the end of its effect on Newell’s bottom line was near, saying Newell would

 lap the “vast majority” of the inventory destocking coming through the third quarter and that

 “…once we get…into the fourth quarter, I think the degree of impact lessens.” As Defendant Polk

 stated while recognizing that some amount of inventory destocking may continue, “I don’t think

 it has as profound an impact on the business as the last three quarters and a month or two through

 Q4 of the last year….”

        163.    With respect to the integration of Jarden, Defendant Polk discussed cost savings in

 the Company’s synergy programs, telling them, in part, that “…we’re right where we expected to

 be and the disciplined execution of the Transformation Office gives us full confidence in our 2017


                                                 79
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 83 of 108 PageID: 840



 delivery.” Defendant Polk also referenced what he said was Newell’s “advantaged capabilities in

 innovation and design with the best still yet to come…,” telling analysts and investors that product

 innovation would begin to yield results in the third and fourth quarters of 2017.

        164.    On the same call, with respect to the continued growth of Newell’s Global E-

 commerce division, Defendant Polk stated that “[w]e’re running as fast as we can possibly run.”

 In fact, Defendant Polk revealed that Newell had decided to make a further investment in e-

 commerce and scale that division beyond what was originally contemplated, stating:

        With respect to sustaining our strong e-commerce momentum, our guidance
        assumes we deliver strong double-digit growth in both the third and fourth
        quarters. Today, e-commerce represents about 10% of our global business or about
        $1.5 billion of revenue. Through the first half of 2017, our global e-commerce
        business has grown strong double digits. We’ve increased our rate of investment
        in e-commerce beyond what we originally contemplated at the early stages in the
        combination and are well on our way to reach our near-term design of 500 dedicated
        e-commerce employees by the end of the year. We’ve opened e-commerce offices
        in Seattle and Hoboken in close proximity to our largest e-commerce retail partners
        and will open a third office in London later this year as we extend our capability to
        Europe. The velocity with which we’ve scaled this team has been extraordinary,
        and the team is doing a terrific job of transforming our capability while
        simultaneously delivering the strong growth we expect. These new resources and
        our strengthening capability positions us to deliver the strong double digit growth
        we’ve assumed in our 2017 guidance.

        165.    Defendants’ representations in announcing Newell’s financial results for the second

 quarter of 2017 were materially false and misleading because, unbeknownst to Newell investors,

 Newell’s bloated inventory levels and continued inventory destocking by Newell’s retailer

 customers were having an increasingly negative effect on Newell’s sales growth and margins.

 Further, integration costs and communication issues were continuing to plague Newell’s

 integration of Jarden. Specifically, as alleged herein, at the time Defendants were announcing

 Newell’s second quarter 2017 financial results, but unbeknownst to investors, Newell was

 attempting to reverse course and hire back the legacy Jarden sales force it had terminated by the


                                                 80
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 84 of 108 PageID: 841



 first quarter of 2017, which had left the legacy Newell sales force responsible for selling products

 they were unfamiliar with just prior to a key selling season. Further, Newell’s Transformation

 Office was overstaffed and in the process of itself racking up approximately $247 million in costs

 for 2017 that were excluded from adjusted operating metrics, while the Company’s R&D and

 brand marketing apparatus was plagued by communication issues and inefficiency. Finally,

 Defendants’ statements concerning Newell’s new Global E-commerce division were materially

 false and misleading because pricing conflicts between Newell’s E-commerce division and the

 Company’s brick-and-mortar divisions were continuing to have a negative impact on the

 Company’s sales growth and margins.

        166.    As such, Defendants knew or should have known that their actions in reaffirming

 the Company’s previously-issued financial guidance for 2017, raising its net sales guidance, and

 telling analysts and investors to expect Newell to finish in the top half of its 2017 core sales growth

 guidance when announcing the Company’s second quarter 2017 financial results lacked a

 reasonable basis.

        167.    On August 9, 2017, Newell filed with the SEC its Form 10-Q for the second quarter

 of 2017, the period ending June 30, 2017, which was signed by Defendants Nicoletti and

 Cunningham. The Second Quarter 10-Q substantially reiterated the false information contained in

 the announcement of Newell’s second quarter 2017 financial results on August 4, 2017, as alleged

 herein, and contained similar false and misleading MD&A, risk factor and disclosure control

 disclosures to those present in the 2016 Form 10-K. As with Newell’s 2016 Form 10-K, the

 Second Quarter 2017 10-Q was signed and certified under SOX by Defendants Polk and Nicoletti.

        168.     In September 2017, just three weeks from the close of Newell’s financial third

 quarter and after much of the annual back-to-school selling was largely finished, Defendants


                                                   81
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 85 of 108 PageID: 842



 continued to mislead investors by reaffirming the Company’s previously-issued 2017 core sales

 growth and net sales guidance. In a September 6, 2017 press release discussing disruptions

 associated with Hurricane Harvey on Newell’s United States manufactured resin businesses, the

 Company affirmed its 2017 core sales growth guidance of 2.5%-4.0% and its 2017 net sales

 guidance. And the next day, while speaking at the Barclays Global Consumer Staples Conference,

 Defendant Polk touted Newell’s “[b]road-based growth,” the integration of Jarden and prospects

 for the Company’s R&D pipeline while once again reaffirming the Company’s 2017 core sales

 growth guidance.

 VIII. THE TRUTH ABOUT NEWELL EMERGES

        169.    As alleged herein, after closing at $44.23 on February 6, 2017, the first day of the

 Class Period, Newell’s stock reached a Class Period high of $55.08 on June 19, 2017, based, in

 part, on Defendants’ materially false and misleading statements and omissions concerning, among

 other things, (1) Newell’s bloated inventory levels and the increasing effect of retailer inventory

 destocking; (2) inadequate communications that created and exacerbated severe pricing conflicts

 between the E-commerce division and the bricks-and-mortar sales division; and (3) Newell’s

 ability to effectively integrate its acquisition of Jarden. As set forth above, throughout the Class

 Period, Defendants reaffirmed and even raised Newell’s 2017 financial guidance multiple times,

 and did so once again with only three weeks left in Newell’s third quarter of 2017.

        170.    On November 2, 2017, however, Defendants shocked investors when Newell

 issued a press release before the market opened announcing extremely disappointing financial

 results for the Company’s third quarter of 2017. Newell reported that, for its third quarter, net

 sales declined 7% compared to the prior year period to $3.7 billion. Far from the core sales growth

 acceleration that Defendants had told the market to expect as recently as two months earlier,


                                                 82
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 86 of 108 PageID: 843



 Newell reported that core sales growth had nearly ceased altogether, growing only 0.4%. Newell

 was also forced to slash its projected core sales growth in half, telling investors to now expect

 2017 core sales growth of 1.5%-2.0%.

        171.    In Newell’s press release, rather than disclose the myriad issues alleged herein that

 were causing the Company’s sales growth and margins to deteriorate, Defendant Polk deceptively

 attributed the Company’s disappointing financial results to macroeconomic conditions, stating that

 the shortfall was due to “weak late-quarter sales related to retailer inventory rebalancing, primarily

 in response to decelerating U.S. market growth through the Back-to-School period.”

        172.    Later the same day, on the Company’s conference call with analysts and investors,

 Defendant Polk continued to point to macroeconomic conditions as the reason for Newell’s

 disappointing quarter, stating that “[w]e had unrelenting retailer inventory destocking, creating a

 headwind for revenue as our retail partners adjust to slowing market growth and changes in

 shopping patterns.” In addition to misleading investors concerning the true source of Newell’s

 deteriorating core sales growth, on the same call Defendant Polk announced for the first time a

 major risk involving Newell’s global supply chain, as follows:

        The reality of our business model is it’s impossible to adjust in 30-day windows
        or 60-day windows or 45-day windows because of the fact that we’re only 50%
        self-manufactured, and we have a long value chain of sourced finished goods
        that are on the water that's tied to kind of a forward-looking forecast. It’s really
        important for us to accept the retail landscape dynamics for what they are such that
        we're not setting ambitions in the company that drive behaviors that carry too much
        risk. So, for example, if we put too big a number out there to chase for top line,
        the divisions will build inventories to support that outcome because we won’t do
        that without them having given us some confidence in that. And if you miss, then
        you’re hung out with those inventories.

        173.    On the same call, in response to analyst questions, Defendant Polk acknowledged

 that Defendants had “perfect visibility” into Newell’s inventory levels in the retail channel, stating:




                                                   83
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 87 of 108 PageID: 844



           We have perfect visibility into our largest retailers’ inventory position. We know
           what our—through Retail Link, you have that visibility. You see exactly how many
           weeks on hand you’ve got at retail and how many weeks on hand you have in the
           warehouse. So we know exactly what has gone on there and we can see that by
           SKU, quite frankly, every day. So we have perfect visibility at that customers and
           they share that with us because it’s in their interest for us to know and to work with
           them to manage those inventories down.

                                             *       *       *

           …we get [Point of Sale] data weekly, which is transaction data from our retailers,
           including Amazon and we get the ability to split both [E-commerce] from bricks-
           and-mortar by product family. We could go lower, but we’ve got all that data that
           comes in and gets aggregated. So you’re not going to see the [Point of Sale] data
           that we see. We see that every week and it’s the equivalent of retail link from all
           of our retailers and then of course, we have our invoicing that we compare all that
           to. We look at it across 75 product families and we do this in the U.S. And so we
           have a very, very granular view of our business and it’s a unique combination of
           these different data sources that gives us the perspective and that’s the number we
           quote.

           174.   Analysts were stunned by the news, especially given Defendants’ prior recent

 statements that Newell was on track to meet its 2017 financial guidance, and Defendant Polk’s

 assurances that it would likely meet the top half of its 2017 core sales growth guidance range. In

 response to this news, Newell stock fell approximately 27%, or $10.99 per share, on heavy trading

 volume to close at $30.01 per share on November 2, 2017.

           175.   Then, on January 25, 2018, Newell issued a press release pre-announcing the

 Company’s 2017 financial results, which showed investors the full extent of the problems at

 Newell and its inability to effectively integrate the Jarden acquisition. Rather than the revised

 1.5%-2.0% 2017 core sales growth guidance that Defendants had issued only two months earlier,

 Newell stated that it now anticipated 2017 core sales growth of only approximately 0.8% (implying

 negative core sales growth in the fourth quarter), and the Company’s normalized EPS for 2017

 also fell short of guidance ranges issued and repeatedly reaffirmed by Defendants during the Class

 Period.

                                                    84
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 88 of 108 PageID: 845



        176.    As it related to the integration of Jarden, and demonstrating just how complex and

 unwieldy the bureaucracy at Newell had become as a result of the acquisition, Newell announced

 that the Company was exploring “strategic options” to divest industrial and commercial assets and

 smaller consumer businesses with such divestitures resulting in a staggering 50% reduction in both

 Newell’s customer base and global factory and warehouse footprint. Further, Newell announced

 that three members of its Board had resigned, including Ian G.H. Ashken, the former president of

 Jarden, and Martin E. Franklin, the former chairman of Jarden.

        177.    Analysts were troubled by the severity of Newell’s sudden downturn, and noted

 that Newell’s substantial planned divestiture was centered on legacy Jarden businesses acquired

 in that acquisition. Specifically, a January 25, 2018, Wells Fargo report titled “NWL: Pre-

 Announces Disappointing 2017 Results And 2018 Outlook,” observed:

        Finally, we note that a number of divestitures/challenged businesses are from the
        legacy Jarden portfolio and we can’t help but ask: what exactly will NWL be left
        with after spending over $20B for Jarden less than two years ago? [underlining
        in original]

        178.    On these disclosures, Newell stock fell another 21%, or $6.42 per share, on heavy

 trading volume to close at $24.81 per share on January 25, 2018.

 IX.    ADDITIONAL FACTS RELEVANT TO SCIENTER

        179.    Each of the Executive Defendants acted with scienter in that, as set forth herein,

 each knew or recklessly disregarded that the public documents and statements issued or

 disseminated in the name of the Company were materially false and misleading; knew that such

 statements or documents would be issued or disseminated to the investing public; and knowingly

 and substantially participated or acquiesced in the issuance or dissemination of such statements or

 documents as primary violations of the federal securities laws.




                                                 85
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 89 of 108 PageID: 846



        180.    As set forth herein, the Executive Defendants, by virtue of their receipt of

 information reflecting the true facts regarding the Company, their control over, receipt and/or

 modification of Newell’s allegedly materially misleading statements and omissions, and/or their

 positions with the Company which made them privy to confidential information concerning

 Newell, participated in the fraudulent scheme alleged herein.

        181.    Defendant Polk was, at all times during the Class Period and continuing to the

 present, the CEO of the Company and a member of Newell’s Board. As alleged in greater detail

 above, Defendant Polk made affirmative statements in press releases and presentations concerning

 the Company’s business plans and operations, its competitive environment, its results and its future

 prospects, which included the Company’s relative lack of adversity stemming from retailer

 inventory destocking, the growth of the Company’s Global E-commerce division, and the

 integration of the Jarden acquisition.

        182.    With respect to the issue of retailer inventory destocking and Newell’s own

 inventory levels, Defendant Polk has admitted that the Executive Defendants were provided with

 real-time information concerning the Company’s inventory levels and the sell-out or sell-through

 at the Company’s retailer customers, and as such were aware that continued destocking by retailer

 customers would have an increasingly negative effect on Newell’s sales growth and margins. As

 described above, Defendant Polk represented that Newell had “perfect visibility” into its largest

 retailers’ inventory positions, including weekly Point of Sale data that provided a “very, very

 granular view of our business.”

        183.    Similarly, Defendants were well aware of the pricing conflicts that emerged

 between Newell’s Global E-commerce division and the Company’s brick-and-mortar

 divisions/brands that were causing a strain on Newell’s relationships with its retailer customers


                                                 86
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 90 of 108 PageID: 847



 and contributing to the deterioration of the Company’s sales growth and margins. As described in

 greater detail here, before the Class Period, Defendant Polk told Newell investors that the new E-

 commerce division was going to be located on the floor below the Company’s executive team in

 Newell’s corporate offices in Hoboken so that Newell executives could monitor the activities

 and prevent any pricing conflicts from developing. On Newell’s October 28, 2016 analyst

 conference call, Defendant Polk stated that Newell management was keenly aware of potential

 conflicts that could arise between Newell’s e-commerce operations and its brick-and-mortar

 operations, especially around pricing, and as such the “hub of [Newell’s E-commerce]

 organization will be one floor below the executive team in Hoboken” so “that we don’t get into

 pricing dislocating dynamics between the bricks-and-mortar dotcom and the bricks-and-mortar

 or the pure-play dotcom in the bricks-and-mortar.”

        184.     Further, with respect to the array of internal problems plaguing the Company that

 stemmed from integration of the Jarden acquisition, resulting in the Company’s inability to capture

 the benefits that Defendants had promised to Newell investors, it is apparent that Defendants were

 well aware of these issues given the sheer magnitude of the transaction and Defendants’ prominent

 placement of the acquisition as a central feature of Newell’s purported ability to “perform while it

 transformed.”

        185.     Defendant Polk also had a powerful personal motive to ensure that the integration

 of Jarden was not just a success, but that it was the “seamless” integration that he promised to

 investors. Polk and the other Defendants had sold the market on their ability to effectively

 integrate the Jarden acquisition by referencing their prior ability to effectuate a turnaround of

 Newell’s business fortunes from 2011 to 2015, often calling their strategy a “proven” model for

 integrating Jarden’s business into Newell’s. As set forth more fully herein, Defendant Polk had


                                                 87
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 91 of 108 PageID: 848



 staked his entire professional reputation on his ability to “transform” companies, and Defendants

 chose to make “transformation” and “performing while transforming” central themes of Newell

 after its acquisition of Jarden.

         186.    Despite this knowledge, the Executive Defendants continued to issue what they

 knew or should have known to be unreasonable 2017 financial guidance, including guidance

 related to Newell’s core sales growth, to Newell analysts and investors. Defendants issued this

 unreasonable guidance without also disclosing key trends and facts, thereby rendering the guidance

 materially false and misleading.     Indeed, in total contradiction of known facts and trends,

 Defendants told analysts and investors that the Company’s financial prospects, including its core

 sales growth, would actually accelerate in the second half of 2017.

         187.    Newell consistently reaffirmed its 2017 financial guidance over the course of 2017,

 even raising it on a couple of occasions, before reaffirming this guidance for the final time only

 weeks before the end of Newell’s financial third quarter of 2017. It was not until November 2,

 2017, when Newell reported its third quarter 2017 financial results, that investors began to

 understand that Defendants’ prior representations were false and lacked a reasonable basis. The

 Company’s culpability, and the culpability of each Defendant, is further evidenced by the fact that

 these significant misstatements were not corrected by Defendant Polk or by any other member of

 Newell’s management either when they were made or for the majority of the Class Period before

 the partial corrective disclosure on November 2, 2017.

         188.    The Executive Defendants’ knowledge concerning the alleged misrepresentations

 is also indicated by the signature of each of the Company’s 2016 Form 10-K and/or Forms 10-Q

 during the Class Period, and in particular the certifications attesting to the truth and veracity of

 those filings made by Defendants Polk and Nicoletti.


                                                 88
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 92 of 108 PageID: 849



 X.     LOSS CAUSATION

        189.    As alleged herein, Defendants engaged in a scheme during the Class Period to

 deceive the market and in a course of conduct that artificially inflated the value of Newell’s

 securities and operated as a fraud on Class Period purchasers of Newell stock by misrepresenting

 or failing to disclose, inter alia, that (1) Newell’s retail channel was loaded with extremely high

 levels of Newell product, and inventory destocking by the Company’s retailer customers was

 having, and increasingly would continue to have, a material adverse effect on Newell’s sales

 growth and margins; (2) undisclosed pricing conflicts between Newell’s new Global E-commerce

 division and its brick-and-mortar sales teams were straining the Company’s relationships with its

 retailer customers and were also having a material adverse effect on the Company’s sales growth

 and margins; and (3) undisclosed operational missteps and differences in managerial style and

 culture between the legacy Newell and Jarden businesses were causing significant problems within

 the Company, resulting in the Company’s inability to capture the benefits that Defendants had

 promised to Newell investors as a result of the Jarden acquisition.

        190.    As a result of their purchases of Newell securities during the Class Period at

 artificially inflated prices, Lead Plaintiff and other members of the Class suffered economic loss

 and damages under the federal securities laws, when subsequent disclosures removed the inflation

 from such securities.

        191.    The false and misleading statements and material omissions caused Newell’s

 common stock to trade at artificially inflated levels throughout the Class Period. After closing at

 $44.23 on February 6, 2017, the first day of the Class Period, Newell’s stock reached a Class

 Period high of $55.08 on June 19, 2017. However, as the direct and proximate result of the two

 corrective disclosures set forth herein, which revealed the truth about the false and misleading


                                                 89
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 93 of 108 PageID: 850



 statements and disclosed facts that had been previously concealed by Defendants’ wrongful

 conduct, by the end of the Class Period, Newell stock plummeted to a January 25, 2018, close of

 $24.81 per share.

        192.    In late-2017 and early 2018, as the two corrective disclosures were made to the

 market, the price of Newell stock declined with relevant news. Conversely, when Defendants

 made statements during the Class Period that portrayed the Company’s financial condition and

 prospects in a false light, the market reacted positively, which allowed the Company’s stock either

 to remain at its then-current trading levels or even increase in price.

        193.    For example, on May 8, 2017, before the market opened, Newell announced its first

 quarter 2017 financial results, reporting net sales growth of 148.4% and core sales growth of 2.5%.

 Newell also raised guidance for full-year 2017 normalized earnings per share, reaffirmed its

 previously issued net sales guidance that reflected 9.5% to 11% growth, and reaffirmed its 2017

 core sales growth guidance range of 2.5% to 4%. Analysts expected the Company’s core sales

 growth to continue to accelerate based on Defendants’ representations that the worst of retailer

 inventory destocking was over and noted that expense reductions and synergies from the Jarden

 acquisition were ahead of schedule. Specifically, in a May 8, 2017, research report titled “Newell

 Brands Inc, Momentum Likely to Linger Post Beat, as Most Challenging Quarter Is Behind,

 Reiterate OW,” J.P. Morgan observed, in part:

        We are raising our FY17 EPS estimate for Newell Brands to $3.09, from $3.02
        previously, following the company’s 1Q EPS beat and FY17 guidance raise (to
        $3.00-$3.20 from $2.95-$3.15 before). Heading into the print, investors were
        focused on core sales growth, with bears calling for ~1% growth in the quarters
        given sluggish trends industry-wide. Now that organic sales growth fears have
        been alleviated with NWL posting +2.5% core sales growth on the company’s
        most difficult compare of the year (~310bps more difficult than the remainder of
        FY17), we believe NWL shares can continue to grind higher as management
        executes on expense reductions that serve as marketing ammunition to foster top
        line growth.

                                                  90
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 94 of 108 PageID: 851




                                         *       *      *

        Core Sales Should Continue to Accelerate through FY17. NWL’s +2.5% core
        sales growth in 1Q17 was better than feared with some bears calling for ~1% sales
        growth in the quarter given sluggish trends across the CPG space, particularly in
        January and February. To this point, NWL’s sales contraction in January and
        February was likely less sharp than other CPG companies as NWL’s core product
        offerings are less impacted by pantry stocking/destocking as these products are
        more discretionary in nature. Instead, the company’s sales were more impacted by
        retailer destocking, while POS trends were described as “healthy.” Looking ahead,
        management guided to a sequential improvement in sales growth in 2Q vs. 1Q
        driven by less pressure from destocking, investments in advertising, and ~60bps
        easier compares sequentially from 1Q.

        194.    As alleged herein, Newell concealed from investors that its retail channel was

 loaded with extremely high levels of Newell product which, when combined with increasing

 retailer inventory destocking, would have a material adverse effect on Newell’s operating

 performance and prospects for growth in future periods, and that Newell’s business was being

 negatively impacted by a host of undisclosed internal issues, including pricing conflicts between

 its Global E-commerce division and brick-and-mortar divisions/brands, and an inability to

 effectively integrate the Jarden acquisition. Based on the Company’s positive earnings report, the

 price of Newell’s common stock increased on May 8, 2017, by $5.54, or almost 12%, to close at

 $51.93.   Newell’s stock price continued to increase in the weeks following this earnings

 announcement.

        195.    On June 15, 2017, Defendant Polk made a presentation at the Deutsche Bank

 dbAccess Global Consumer Conference, and made positive statements concerning Newell’s

 growth during this period of change after acquiring Jarden while simultaneously downplaying any

 resulting execution issues, stating:

        We’re acutely aware as we look to play for the long-term outcome that we’ve got
        to deliver while we transform. So, we've used this phrase. We must perform while
        we transform. And last year was a good example of doing that. Terrific outcomes

                                                91
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 95 of 108 PageID: 852



         in the context of significant change. Here is the data point on Q1 relative to our peer
         group of companies, so good progress despite the change, broad-based across
         geographies as well.

         So, we’ve come through Q4 2016, changed agenda, Q1; and if I were worried
         about, in an integration as big as the one we’re driving, issues emerging in
         execution, it would have been in those two quarters because that’s where the
         biggest change occurred and that's where the startup phase for the new
         organization was. So, I’m resting a lot easier than I was going through that six-
         month window, and we are now forward facing and forward leaning with respect
         to unlocking the opportunity.

 Further, Defendant Polk noted that the Company had reaffirmed its financial guidance for 2017,

 and said that growth should only accelerate in the second half of the year:

         Our full year guidance has been reaffirmed despite the turbulence that’s out there,
         particularly in the U.S. markets regarding the retail landscape, and we've got high
         confidence in our ability to be able to deliver in these ranges. So, we're well on
         our way to doing this.

         We've said, just to be clear, that Q2 was going to look like Q1, a little bit better,
         that we would see perhaps – we will see acceleration in the second half of the year.
         And so we’re on track to delivering this outcome range and are confident in our
         ability to do so.

         196.   Only two trading days after Defendant Polk’s appearance at the Deutsche Bank

 conference, on June 19, 2017, Newell stock reached its Class Period high of $55.08.

         197.   On November 2, 2017, before the market opened, the first of two corrective

 disclosures was made that began to remove the inflation from Newell’s stock price, as the

 Company issued a press release announcing its financial results for the third quarter of 2017. As

 described in more detail above, these results were below analysts’ expectations, with net sales

 declining 7% compared to the prior year period and core sales growth of only 0.4%. Newell was

 forced to revise its 2017 net sales outlook to $14.7-$14.8 billion, and core sales growth to 1.5%-

 2.0%.




                                                   92
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 96 of 108 PageID: 853



        198.    The November 2, 2017 disclosure was partially corrective of Defendants’ prior

 false and misleading statements because it began to reveal the effect of increased retailer inventory

 destocking on Newell’s business and results and that Defendants’ recent assurances that Newell’s

 sales growth would accelerate in the second half of 2017 lacked a reasonable basis. In response

 to this news on November 2, 2017, Newell stock fell approximately 27%, or $10.99 per share, on

 heavy trading volume to close at $30.01 per share. The stock price decline resulted in a loss of

 more than $5.3 billion in the Company’s market capitalization.

        199.    Analysts also reacted sharply to the November 2, 2017 disclosures. For instance, a

 Jefferies update of November 2, 2017 on Newell Brands noted, as a “Key Takeaway,” that Newell

 had reported “very disappointing 3Q results, incl. lower than expected core sales (+0.4% vs. +1.5-

 2.5% / 2.9% mkt / Street), margins, EPS ($0.86, or $0.81 ex-tax rate vs. our model w/ Street

 $0.92), and CFFO. FY17 guidance revised lower for core sales (1.5-2% vs. 2.5-4% prior) and

 EPS ($2.80-$2.85 vs. $2.95-$3.05 prior).” [Emphasis in original.] Jefferies also noted that the

 Company’s performance was hurt by “share losses and inventory reductions in Appliances and

 Cookware.” The next day, in a follow-on report, Jefferies dropped its price target from $47.00 to

 $32.00 per share.

        200.    Although the stock price fell by more than 25% – a huge amount – in reaction to

 the disclosures made on November 2, 2017, the price decline was limited because, as detailed

 above, the Company failed to disclose the full truth concerning the accelerating effect of retailer

 inventory destocking on Newell’s own inventory levels, the pricing conflicts that had developed

 between Newell’s new Global E-commerce division and its brick-and-mortar sales teams that were

 straining customer relationships, and the internal problems occurring due to the Jarden integration.




                                                  93
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 97 of 108 PageID: 854



 Investors were thus still unaware of the material adverse effect of these undisclosed issues on the

 Company’s sales growth and margins moving forward.

        201.    Finally, on January 25, 2018, the impact of the Company’s false portrayal of its

 financial condition was more fully revealed when Newell issued a press release pre-announcing

 the Company’s 2017 financial results. Rather than the revised 1.5%-2.0% 2017 core sales growth

 guidance Defendants had issued only two months earlier, Newell stated that it now anticipated

 2017 core sales growth of only approximately 0.8%. Further, far from touting the positive impact

 of its integration of Jarden, Newell announced that the Company was exploring “strategic options”

 to divest industrial and commercial assets and that such divestiture would result in a staggering

 50% reduction in both Newell’s customer base and global factory and warehouse footprint. And

 Newell also announced that three members of its Board had resigned, including Ian G.H. Ashken,

 the former president of Jarden, and Martin E. Franklin, the former chairman of Jarden.

        202.    Once again, the market was shocked by Newell’s disclosure. Newell stock fell

 another 21%, or $6.42 per share, on heavy trading volume to close at $24.81 per share on January

 25, 2018. This stock price decline resulted in a further loss of over $3.1 billion in the Company’s

 market capitalization.

        203.    And analysts, once again, reacted sharply to the Company’s disclosures. Barclays

 issued a report on January 25, 2018, that began: “We are downgrading our rating on Newell

 Brands to Equal Weight on the heels of the company’s press releases this morning pre-

 announcing 4Q17 results and announcing a strategic overhaul and departure of certain key

 board members. Our new PT of $26 reflects – 15% downside from yesterday’s close.”

 [Emphasis in original.] The report continued:

        Put simply, we’ve lost confidence. Recall, back in November, we decided not to
        downgrade NWL because as much as we believed that integration and internal

                                                 94
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 98 of 108 PageID: 855



        issues were equally to blame as the external environment for revenue
        disappointments, we felt the company’s deeper focus on cash flow and attempts to
        recalibrate sales expectations to better suit the current operating environment were
        sound. To be sure, we acknowledged the uncertainties with the company’s future
        revenue trajectory but when we thought back to legacy JAH’s success in protecting
        cash flow during difficult and unpredictable times (2007-2009), we took comfort
        in the legacy JAH management team still being attached to the business.

        Against this backdrop, it’s clear why today’s news changes our thinking. To be
        sure, we appreciate Newell’s willingness (if not necessity) at this point to rethink
        the company’s thesis around bringing Newell and Jarden together and find this
        reminiscent of management’s thought process around the Tools business. That
        said, today, uncertainty dominates our thought process. So too does our memory
        of management discussions throughout 2015 (and well before the Jarden deal came
        into the picture), around the need for a scaling event to unlock further productivity
        and efficiency opportunities within the Newell story.

        From here, given the scale of transformation expected in 2018, we are concerned
        about the mechanics of alleviating stranded overhead from divestitures, incremental
        restructuring and the resultant lack of visibility around cash flow. Further, with all
        aspects of the integration so far proving more challenging than initially anticipated,
        we also worry about the near-term pipeline for innovation and the ability of the
        selling and marketing organization to protect market share even in the core
        businesses.

        204.    The price declines directly and proximately resulting from the aforementioned

 disclosures were not caused by market conditions, industry news, randomness, or by Newell-

 specific information unrelated to the alleged fraud. Each of the above referenced disclosures

 corrected the false and misleading information previously provided to the market for which the

 Lead Plaintiff, on behalf of itself and the Class, seeks to be compensated.

 XI.    APPLICATION OF PRESUMPTION OF RELIANCE: FRAUD ON THE
        MARKET AND MATERIAL OMISSIONS

        205.    Lead Plaintiff asserts two bases for a presumption of reliance in this action. First,

 the material omissions are presumed to have inflated the market prices of Newell common stock

 under the presumption stated in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

 (1972). Second, at all relevant times, the market for Newell common stock was an efficient market


                                                 95
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 99 of 108 PageID: 856



 that promptly digested current information with respect to the Company from publicly-available

 sources and reflected such information in the prices of the Company’s securities. Among other

 factors, throughout the Class Period:

                (a)     Newell’s stock met the requirements for listing, and was listed and actively

 traded on the NYSE, a highly efficient and automated market;

                (b)     as a regulated issuer, Newell filed periodic public reports with the SEC;

                (c)     Newell regularly communicated with public investors via established

 market communication mechanisms, including through regular disseminations of press releases on

 the national circuits of major newswire services and through other wide-ranging public disclosures,

 such as communications with the financial press and other similar reporting services. Securities

 analysts and the business press followed and published reports regarding Newell that were publicly

 available to investors; and

                (d)     the market price of Newell common stock reacted promptly to the

 dissemination of new, material information regarding the Company.

        206.    As a result of the misconduct alleged herein (including Defendants’ misstatements

 and omissions), the market for Newell securities was artificially inflated.           Under such

 circumstances, the presumptions of reliance available under the “fraud-on-the-market” and

 Affiliated Ute theories apply.

        207.    Lead Plaintiff and the other Class members relied on the integrity of the market

 price for the Company’s stock and were substantially damaged as a direct and proximate result of

 their purchases of Newell common stock at artificially inflated prices and the subsequent decline

 in the price of that common stock when the truth was fully disclosed.




                                                 96
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 100 of 108 PageID: 857



          208.    Had Lead Plaintiff and the other members of the Class known of the material

  adverse information not disclosed by Defendants, or been aware of the truth behind Defendants’

  material misstatements and omissions, they would not have purchased Newell common stock at

  the artificially inflated prices in the market.

  XII.    NO SAFE HARBOR; INAPPLICABILITY OF BESPEAKS CAUTION
          DOCTRINE

          209.    The statutory safe harbor provided for forward-looking statements under certain

  circumstances does not apply to any of the material misrepresentations and omissions alleged in

  this Complaint.

          210.    To the extent certain of the statements alleged to be misleading or inaccurate may

  be characterized as forward-looking, they were not identified as “forward-looking statements”

  when made and there were no meaningful cautionary statements identifying important factors that

  could cause actual results to differ materially from those in the purportedly forward-looking

  statements.

          211.    Defendants are also liable for any false or misleading “forward-looking statements”

  pleaded because, at the time each “forward-looking statement” was made, the speaker knew the

  “forward-looking statement” was false or misleading and the “forward-looking statement” was

  authorized and/or approved by an executive officer of Newell who knew that the “forward-looking

  statement” was false. Alternatively, none of the historic or present-tense statements made by

  Defendants were assumptions underlying or relating to any plan, projection, or statement of future

  economic performance, as they were not stated to be such assumptions underlying or relating to

  any projection or statement of future economic performance when made, nor were any of the

  projections or forecasts made by Defendants expressly related to or stated to be dependent on those

  historic or present-tense statements when made.

                                                    97
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 101 of 108 PageID: 858



  XIII. CAUSES OF ACTION

                                     FIRST CLAIM FOR RELIEF

                   For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                                        (Against All Defendants)

            212.    Lead Plaintiff repeats and re-alleges each and every allegation contained above as

  if fully set forth herein.

            213.    During the Class Period, Defendants disseminated or approved the false statements

  specified above, which they knew or recklessly disregarded were misleading in that they contained

  misrepresentations and failed to disclose material facts necessary in order to make the statements

  made, in light of the circumstances under which they were made, not misleading.

            214.    These Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in

  that they: (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of

  material facts or omitted to state material facts necessary in order to make the statements made, in

  light of the circumstances under which they were made, not misleading; or (c) engaged in acts,

  practices, and a course of business that operated as a fraud or deceit upon Lead Plaintiff and others

  similarly situated in connection with their purchases of Newell common stock during the Class

  Period.

            215.    These Defendants, individually and in concert, directly and indirectly, by the use

  of means or instrumentalities of interstate commerce and/or of the mails, engaged and participated

  in a continuous course of conduct that operated as a fraud and deceit upon Lead Plaintiff and the

  Class; made various untrue and/or misleading statements of material facts and omitted to state

  material facts necessary in order to make the statements made, in light of the circumstances under

  which they were made, not misleading; made the above statements with reckless disregard for the

  truth; and employed devices and artifices to defraud in connection with the purchase and sale of

                                                    98
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 102 of 108 PageID: 859



  securities, which were intended to, and did: (i) deceive the investing public, including Lead

  Plaintiff and the Class, regarding, among other things, Newell’s excess inventory problems and

  the problems emanating from the integration of the Company’s Jarden acquisition; (ii) artificially

  inflate and maintain the market price of Newell stock; and (iii) cause Lead Plaintiff and other

  members of the Class to purchase Newell stock at artificially inflated prices.

         216.         Defendant Newell is liable for all materially false and misleading statements made

  during the Class Period, as alleged above, including the false and misleading statements in:

                  i.         Newell’s press release of February 6, 2017;

                ii.          Newell’s Form 10-K, filed with the SEC on March 1, 2017;

                iii.         Newell’s press release of May 8, 2017;

                iv.          Newell’s Form 10-Q, filed with the SEC on May 10, 2017;

                 v.          Newell’s press release of August 4, 2017;

                vi.          Newell’s Form 10-Q, filed with the SEC on August 9, 2017;

             vii.            Newell’s press release of November 2, 2017; and

             viii.           Newell’s Form 10-Q, filed with the SEC on November 8, 2017.

         217.         Newell is further liable for the materially false and misleading statements and

  omissions made by Defendants Polk, Nicoletti and Cunningham in press releases and during

  presentations with investors and analysts as well as in connection with Newell’s annual and

  quarterly reports, as alleged above, as the makers of such statements and under the principle of

  respondeat superior.

         218.         Defendants Polk, Nicoletti and Cunningham are liable for the false and misleading

  statements they made and/or signed, as follows:




                                                      99
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 103 of 108 PageID: 860



                  i.       Throughout the Class Period, as alleged above, Defendant Polk signed the

                           Form 10-K, Forms 10-Q, and certifications in Form 10-K and Forms 10-Q,

                           made statements in and was directly responsible for other statements made

                           in press releases, Forms 8-K and during meetings and presentations with

                           investors and analysts, and signed letters addressed to Newell’s

                           shareholders that were attached to Newell’s annual reports.

                ii.        Throughout the Class Period, as alleged above, Defendant Nicoletti signed

                           the Form 10-K, Forms 10-Q, and certifications in Forms 10-K and Forms

                           10-Q, and made statements in and was directly responsible for other

                           statements made in press releases, Forms 8-K and during meetings and

                           presentations with investors and analysts.

                iii.       Throughout the Class Period, as alleged above, Defendant Cunningham

                           signed the Form 10-K and Forms 10-Q and was directly responsible for

                           other statements made in press releases, Forms 8-K and during meetings

                           and presentations with investors and analysts.

         219.       As a result, Defendants Polk, Nicoletti and Cunningham are liable for the above-

  identified false and misleading statements they made and/or signed during the Class Period. As

  more fully stated in the description of the fraud (Section V), pursuant to the aforesaid plan and

  course of conduct, these Defendants participated, directly and indirectly, in the preparation and/or

  issuance of the statements and documents referred to above, including in Newell’s filings with the

  SEC, press releases, and other materials. These statements and documents were materially false

  and misleading and/or omitted material information.




                                                   100
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 104 of 108 PageID: 861



         220.    At all relevant times, the material misrepresentations and omissions particularized

  herein directly or proximately caused the damages sustained by Lead Plaintiff and the Class.

         221.    These Defendants engaged in a scheme to misrepresent the financial condition and

  results of Newell, and to maintain and/or inflate the prices of Newell securities in order to, among

  other things, mask the severe undisclosed internal problems that Newell was experiencing

  integrating its acquisition of Jarden. These Defendants also knew or should have known that (1)

  Newell’s retail channel was loaded by Defendants with extremely high levels of unsold Newell

  product to artificially boost the Company’s core growth metric; (2) pricing conflicts between

  Newell’s Global E-commerce division and its brick-and-mortar divisions/brands were having a

  significant adverse impact on the Company’s relationship with its brick-and-mortar retailer

  customers; (3) these issues would ultimately have a material adverse effect on the Company’s

  overall financial results; and (4) Newell’s poor financial performance in the second half of 2017

  was attributable to these internal Company problems rather than the macroeconomic factors cited

  by Defendants to analysts and investors.

         222.    The 2016 Form 10-K and Forms 10-Q issued in 2017, as well as all earnings

  releases issued during the Class Period, were materially false and misleading; contained untrue

  statements of material facts; omitted to state material facts necessary to make the statements made

  in those SEC filings, under the circumstances in which they were made, not misleading; and failed

  to adequately disclose material facts. As detailed herein, the misrepresentations contained in, or

  the material facts omitted from, those SEC filings were intended to, and did, mask the severe

  undisclosed internal problems that Newell was experiencing that would later have a material

  adverse effect on the Company’s financial and operating results.




                                                  101
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 105 of 108 PageID: 862



         223.    As described above at Sections V and IX and elsewhere, these Defendants acted

  with scienter throughout the Class Period, in that they either had actual knowledge of the

  misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

  for the truth in that they failed to ascertain and to disclose the true facts, even though such facts

  were available to them.

         224.    The above allegations, as well as the allegations pertaining to Defendants’ own

  admissions concerning their contemporaneous knowledge of detailed inventory levels at Newell’s

  retailer customers, establish a strong inference that Defendants Newell, Polk, Nicoletti, and

  Cunningham acted with scienter in misrepresenting the Company’s financial condition during the

  Class Period. Defendants Newell, Polk, Nicoletti and Cunningham caused Newell’s business to

  appear more appealing and less risky than it actually was.

         225.    Lead Plaintiff and the Class have suffered damages in that, in direct reliance on the

  integrity of the market, they paid artificially inflated prices for Newell common stock. Lead

  Plaintiff and the Class would not have purchased Newell stock at the prices they paid, or at all, if

  they had been aware that the market price had been artificially and falsely inflated by Defendants’

  misleading statements.

         226.    As a direct and proximate result of these Defendants’ wrongful conduct, which

  Lead Plaintiff has asserted within the statute of repose and statute of limitations set forth in the

  Exchange Act, Lead Plaintiff and the other members of the Class suffered damages in connection

  with their purchases of Newell common stock during the Class Period.




                                                  102
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 106 of 108 PageID: 863



                                   SECOND CLAIM FOR RELIEF

                         For Violations of Section 20(a) of the Exchange Act
                                (Against the Executive Defendants)

            227.   Lead Plaintiff repeats and re-alleges each and every allegation contained above as

  if fully set forth herein.

            228.   This Count is asserted against the Executive Defendants for violations of Section

  20(a) of the Exchange Act, 15 U.S.C. § 78t(a), on behalf of all members of the Class.

            229.   During their tenures as officers and/or directors of Newell, each of these Defendants

  was a controlling person of Newell within the meaning of Section 20(a) of the Exchange Act. By

  reason of their positions of control and authority as officers and/or directors of Newell, these

  Defendants had the power and authority to cause Newell to engage in the wrongful conduct

  complained of herein. These Defendants were able to and did control, directly and indirectly, the

  content of the public statements made by Newell during the Class Period, thereby causing the

  dissemination of the false and misleading statements and omissions of material facts as alleged

  herein.

            230.   In their capacities as senior corporate officers of the Company, and as more fully

  described above, each of the Executive Defendants had direct involvement in the day-to-day

  operations of the Company and in Newell’s financial reporting and accounting functions. Each of

  the Executive Defendants was also directly involved in providing false information and certifying

  and/or approving the false financial statements disseminated by Newell during the Class Period.

  As a result of the foregoing, the Executive Defendants, as a group and individually, were

  controlling persons of Newell within the meaning of Section 20(a) of the Exchange Act.

            231.   By reason of their positions as officers and/or directors of Newell as described

  above, each of the Executive Defendants is a “controlling person” within the meaning of Section

                                                   103
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 107 of 108 PageID: 864



  20(a) of the Exchange Act and had the power and influence to direct the management and activities

  of the Company and its employees, and to cause the Company to engage in the unlawful conduct

  complained of herein. Because of their executive, officer and/or director positions within Newell,

  these Defendants had access to adverse non-public financial information about the Company and

  acted to conceal the same, or knowingly or recklessly authorized and approved the concealment

  of the same.

         232.    As set forth above, Newell violated Section 10(b) of the Exchange Act by its acts

  and omissions as alleged in this Complaint. By virtue of their positions as controlling persons of

  Newell and as a result of their own aforementioned conduct, the Executive Defendants are liable

  pursuant to Section 20(a) of the Exchange Act, jointly and severally with, and to the same extent

  as the Company is liable under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

  thereunder, to Lead Plaintiff and the other members of the Class who purchased or otherwise

  acquired Newell securities. Moreover, as detailed above, during the respective times these

  Defendants served as officers and/or directors of Newell, each of these Defendants is culpable for

  the material misstatements and omissions made by Newell, including such misstatements in

  Company press releases, Form 10-K, Forms 10-Q, and Forms 8-K.

         233.    As a direct and proximate result of these Defendants’ conduct, Lead Plaintiff and

  the other members of the Class suffered damages in connection with their purchase or acquisition

  of Newell stock.

                                      PRAYER FOR RELIEF

         WHEREFORE, Lead Plaintiff prays for judgment individually and on behalf of the Class,

  as follows:

         A.      declaring this action to be a proper class action pursuant to Rule 23 of the Federal

  Rules of Civil Procedure;
                                                 104
Case 2:18-cv-10878-JMV-JBC Document 28 Filed 11/28/18 Page 108 of 108 PageID: 865



         B.     awarding damages, including interest, to Lead Plaintiff and to the Class members;

         C.     awarding Lead Plaintiff reasonable costs, including attorneys’ and expert’s fees;

  and

         D.     awarding such equitable/injunctive or other relief for the benefit of the Class as the

  Court may deem just and proper.



                                          JURY DEMAND

         Lead Plaintiff demands a trial by jury for all issues so triable.

  Dated: November 28, 2018                      /s/ Robert A. Hoffman
                                                Robert A. Hoffman
                                                Jeffrey B. Gittleman
                                                Chad A. Carder
                                                BARRACK, RODOS & BACINE
                                                One Gateway Center, Suite 2600
                                                Newark, NJ 07102
                                                Telephone: (973) 297-1484
                                                rhoffman@barrack.com
                                                jgittleman@barrack.com
                                                ccarder@barrack.com

                                                Jeffrey W. Golan, Esquire
                                                BARRACK, RODOS & BACINE
                                                3300 Two Commerce Square
                                                2001 Market Street
                                                Philadelphia, PA 19103
                                                Telephone: (215) 963-0600
                                                jgolan@barrack.com

                                                Lead Counsel and Attorneys for Lead Plaintiff




                                                  105
